Exhibit 10.2
EXECUTION COPY
NOTE: Certain identified information IN THIS AGREEMENT has been excluded from
the exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed. SUCH PORTIONS HAVE BEEN REDACTED AND ARE MARKED
WITH A “[****]” IN PLACE OF THE REDACTED LANGUAGE.


2019 MASTER SERVICES AGREEMENT


between
INTERNATIONAL BUSINESS MACHINES CORPORATION
and
BROADRIDGE FINANCIAL SOLUTIONS, INC.
Dated as of December 31, 2019





         

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS AND INTERPRETATION.
1
1.01. Definitions
1
1.02. References
12
1.03. Headings
13
1.04. Precedence
13
ARTICLE 2 TRANSITION SERVICES.
13
2.01. T&T Services
13
2.02. Acceptance of Deliverables
13
ARTICLE 3 SERVICES.
13
3.01. Services
13
3.02. Acceptance of Deliverables
14
3.03. Customer Third Party Contracts
14
3.04. Labor and Materials
14
3.05. Customer Architecture
14
3.06. Knowledge Sharing
15
3.07. Technology and Process Enhancements
15
3.08. Technology Refresh and Standardization
17
3.09. Inspections and Monitoring
17
3.10. Directions
17
3.11. Instruction and Related Support
18
3.12. New Services
18
3.13. Assistance with Financial Matters and Planning
19
3.14. Insourcing and Resourcing.
19
3.15. Projects.
19
3.16. Savings Clause.
20
3.17. IBM Operational Model.
20
ARTICLE 4 CUSTOMER SATISFACTION AND BENCHMARKING.
20
4.01. Customer Satisfaction Survey
20
4.02. Customer Satisfaction Generally
20
4.03. Benchmarking
20
4.04. Benchmarking Process
21
4.05. Benchmark Results Review Period and Adjustments
22
4.06. Benchmarking for [****]
23
4.07. Benchmarking for [****]
24
ARTICLE 5 SERVICE DELIVERY ORGANIZATION.
24
5.01. Service Delivery Organization.
24
5.02. Key Individuals.
26
5.03. Replacement.
27

        
         i

--------------------------------------------------------------------------------



5.04. Conduct of Service Delivery Organization
28
5.05. Subcontracting and Supplier Agents
28
ARTICLE 6 HUMAN RESOURCES.
28
ARTICLE 7 SERVICE LOCATIONS.
29
7.01. Service Locations.
29
7.02. Safety, Health and Hazards
29
7.03. Security at Service Locations
29
7.04. Security Relating to Competitors
29
7.05. Supplier Furnished Space
30
7.06. Visits to Service Locations
30
7.07. Hardware Segregation
30
ARTICLE 8 SERVICE LEVELS.
30
ARTICLE 9 COOPERATION WITH CUSTOMER THIRD PARTY SUPPLIERS.
31
9.01. Cooperation with Customer Third Party Suppliers
31
9.02. Cooperation on Issues and Service Problems
32
9.03. Disputes Related to Cooperation.
32
9.04. Customer Responsibilities
33
ARTICLE 10 LICENSES AND PROPRIETARY RIGHTS.
33
10.01. Customer Software and Work Product
33
10.02. Supplier Software and Work Product
34
10.03. Developed Software and Work Product
35
10.04. Inventions
36
10.05. Third Party Restrictions
37
10.06. Software Maintenance
37
ARTICLE 11 DATA.
37
11.01. Ownership of Data
37
11.02. Correction of Errors
37
11.03. Provision and Return of Data
37
11.04. Data Security and Computer Access
38
11.05. Records Management
38
11.06. Privacy and Personal Data
38
11.07. Data Protection Agreement.
40
11.08. HIPAA Compliance
40
ARTICLE 12 CONSENTS.
40
12.01. Supplier Consents
40
12.02. Customer Consents
40
12.03. Cooperation
41
ARTICLE 13 FEES.
41
13.01. Fees
41
13.02. Expenses
41
13.03. Intentionally Left Blank
41

         
        ii

--------------------------------------------------------------------------------



13.04. Certain Changes in Control
41
ARTICLE 14 TAXES.
41
14.01. Sales Taxes
41
14.02. Invoice Details
42
14.03. Tax Cooperation.
42
ARTICLE 15 INVOICE AND PAYMENT.
42
15.01. Invoices Generally
42
15.02. Invoice Timing
42
15.03. Payment
43
15.04. Withholding; Rights of Set-Off.
43
15.05. Currency
44
ARTICLE 16 GOVERNANCE AND CHANGE CONTROL.
44
16.01. Governance
44
16.02. Service Requests and Changes of Scope
44
ARTICLE 17 REPORTS, DATA AND REAL TIME DATA ACCESS.
45
ARTICLE 18 AUDITS.
45
18.01. Services Audits
45
18.02. Audit Controls
45
18.03. Fees Audits
46
18.04. SSAE 18 and Sarbanes-Oxley
46
18.05. Facilities
48
18.06. Regulatory Information
48
18.07. Availability
49
18.08. ISO 9001 and ISO 27001
49
18.09. Data Center Designation
49
18.10. Disclosure of Supplier's Costs
49
18.11. [****] Service Location SSAE 18
49
18.12. Distribution
49
ARTICLE 19 CONFIDENTIAL INFORMATION.
49
19.01. Generally
49
19.02. Permitted Disclosure
50
19.03. Exclusions
50
19.04. Return of Materials
51
19.05. Unauthorized Access
51
ARTICLE 20 COMPLIANCE WITH LAWS.
51
20.01. By Customer
51
20.02. By Supplier
51
20.03. Interpretation of Laws
52
ARTICLE 21 REPRESENTATIONS, WARRANTIES AND COVENANTS.
52
21.01. By Customer Party
52
21.02. By Supplier Party
53

         
        iii

--------------------------------------------------------------------------------



21.03. Disclaimer
55
21.04. Repair and Re-performance
55
ARTICLE 22 INDEMNIFICATION.
56
22.01. Indemnification by Customer Party
56
22.02. Indemnification by Supplier Party
57
22.03. Indemnification Procedures
58
22.04. Contribution
59
ARTICLE 23 DAMAGES.
59
23.01. Direct Damages.
59
23.02. Consequential Damages
60
23.03. Liability of Customer.
60
23.04. Liability of Supplier.
61
23.05. Injunctive Relief
62
23.06. [****]
62
ARTICLE 24 INSURANCE.
62
24.01. Insurance
62
24.02. Requirements Applicable to All Insurance Coverages
63
24.03. Insurance Documentation
63
24.04. Risk of Loss
63
24.05. Visits By Insurance Providers
64
ARTICLE 25 TERM AND TERMINATION.
64
25.01. Term.
64
25.02. Termination for Convenience
64
25.03. Termination for Cause
64
25.04. Termination for IBM Change in Control
65
25.05. Termination for [****]
65
25.06. Termination for [****]
65
25.07. Termination for [****]
65
25.08. Partial Termination
65
25.09. Other Terminations
66
25.10. Termination Fees
66
25.11. Effect of Termination
67
25.12. Return of Materials
68
25.13. Hiring of Service Delivery Organization
68
25.14. Termination Assistance
69
25.15. Exit Plan
69
ARTICLE 26 [****].
69
26.01. [****]
69
26.02. [****]
70
ARTICLE 27 FORCE MAJEURE.
70
27.01. Force Majeure.
70

         
        iv

--------------------------------------------------------------------------------



27.02. Alternate Source
72
27.03. No Payment for Unperformed Services
73
ARTICLE 28 BUSINESS CONTINUITY.
73
28.01. In General
73
28.02. BCP Testing
73
28.03. BCP Review
74
ARTICLE 29 MISCELLANEOUS.
74
29.01. Amendment
74
29.02. Assignment
74
29.03. Business Ethics
74
29.04. Dispute Resolution
74
29.05. Divestiture and Acquisition
75
29.06. Entire Agreement
75
29.07. Export
76
29.08. Good Faith and Fair Dealing
76
29.09. Governing Law and Jurisdiction
76
29.10. Independent Contractor
76
29.11. Notices
76
29.12. No Exclusive Agreement
77
29.13. Non-Solicitation
77
29.14. Publicity
77
29.15. Remedies Cumulative
78
29.16. Severability
78
29.17. Survival
78
29.18. Third Party Beneficiaries
78
29.19. Waiver
78
29.20. Customer Competitors
78
29.21. Counterparts
78



         
        v

--------------------------------------------------------------------------------



TABLE OF EXHIBITS
Exhibit 1 T&T Plan
Exhibit 2 Statement of Work
Attachment 2-A Servers and Storage Services
Attachment 2-B  Managed Network Services
Attachment 2-C  Cross-Functional – Other Services
Attachment 2-D  Cross-Functional – Hardware and Software Services
Attachment 2-E  Cross-Functional – Service Support Services
Attachment 2-F  Cross-Functional – Service Delivery Services
Attachment 2-G  Enterprise Security Services
Attachment 2-H  Cross-Functional – Skytap Private Cloud Services
Attachment 2-I  Managed Services for Public Cloud
Attachment 2-J  Form of Statement of Work
Exhibit 3 Service Level Management
Attachment 3-A Critical Service Levels and Key Measurements
Attachment 3-B Service Level Matrix
Attachment 3-C Measuring Tools and Methodologies
Attachment 3-D Post Mortem Document
Exhibit 4 Fees
Attachment 4-A1 Base Fees
Attachment 4-A2 Resource Unit [****]
Attachment 4-A3 Resource Unit Baselines
Attachment 4-A4 Project Rate Card
Attachment 4-A5 Termination Fees
Attachment 4-A6 Maximum Adjustment Band and MRC
Attachment 4-A7 Adjustment Band and Adjustment Band Resource Units
Attachment 4-B Financial Responsibility Matrix
Attachment 4-C Resource Units
Attachment 4-D Form of Invoice
Exhibit 5 Customer Third Party Contracts
Exhibit 6 Customer Software and Hardware
Exhibit 7 Supplier Software and Hardware
Exhibit 8 Service Locations
Exhibit 9 Governance
         
        vi

--------------------------------------------------------------------------------



Attachment 9-A Committee Members
Attachment 9-B Procedures Manual
Attachment 9-C Severity Levels
Exhibit 10 Reports
Exhibit 11 Customer Architecture
Exhibit 12 Customer Policies
Attachment 12-A Information Security Requirements
Attachment 12-B Drug Testing Requirements
Exhibit 13 Business Continuity Plan
Attachment 13-A Customer Disaster Recovery Plan
Attachment 13-B Test Acceptance Criteria Checklist
Exhibit 14 Form of Non-Disclosure and Assignment Agreement
Attachment 14-A Business Conduct Guidelines
Attachment 14-B IBM Confidentiality Agreement
Exhibit 15 Termination Assistance
Exhibit 16 Human Resources Provisions
Exhibit 17 Planned Projects
Exhibit 18 Customer Satisfaction Survey
Attachment 18-A Sample SET/MET Discussion Document
Exhibit 19 Intentionally Left Blank
Exhibit 20 Facilities Use Terms
Exhibit 21 Customer Competitors
Exhibit 22 [****]
Exhibit 23 Supplier Service Location Security Policies
        Attachment 23-A Data Center Security Policies
        Attachment 23-B Facilities Infrastructure Tour Process
Exhibit 24 [****] Criteria
Exhibit 25 [****]
Exhibit 26 Supplier Competitors
Exhibit 27 Form of Auditor Update Letter
Exhibit 28 Supplier Confidential Information Pre-Approved for Disclosure
Exhibit 29 Top Twenty Broker-Dealers
Exhibit 30 Supplier Employee Screening Policies and Procedures
Exhibit 31 Restricted Roles
Exhibit 32 [****]
         
        vii

--------------------------------------------------------------------------------



Exhibit 33 [****]
Exhibit 34 [****]



         
        viii

--------------------------------------------------------------------------------



2019 MASTER SERVICES AGREEMENT
This 2019 Master Services Agreement (the "Agreement") is made and entered into
as of December 31, 2019 (the "Effective Date") by and between INTERNATIONAL
BUSINESS MACHINES CORPORATION, with offices at New Orchard Road, Armonk, New
York  10504 ("Supplier Party"), and BROADRIDGE FINANCIAL SOLUTIONS, INC., with
offices at 2 Gateway Center, 14th Floor, Newark, New Jersey  07102 ("Customer
Party").
         WHEREAS, the Contracting Parties have engaged in extensive negotiations
that have culminated in the formation of the relationship described in this
Agreement;
         WHEREAS, certain services previously provided internally by Customer to
itself, will as of the Effective Date, be provided by Supplier to Customer under
this Agreement;
         WHEREAS, Supplier desires to provide to Customer, and Customer desires
to obtain from Supplier, the services described in this Agreement on the terms
and conditions set forth in this Agreement; and
WHEREAS, the Contracting Parties are simultaneously with the execution of this
Agreement, executing a separate amended and restated information technology
services agreement with respect to mainframe services and services related
thereto (referred to as the Amended and Restated 2019 Information Technology
Services Agreement) as of the Effective Date, which services shall be governed
exclusively by such separate information technology services agreement, and not
this Agreement.
         NOW, THEREFORE, for and in consideration of the agreements set forth
below, the Contracting Parties agree as follows:
ARTICLE 1.DEFINITIONS AND INTERPRETATION.
1.01 Definitions. The following terms have the following meanings:
"[****]" means [****].
"Acceptance" has the meaning set forth in Exhibit 9.
"Acceptance Criteria" means the criteria developed by the Parties with respect
to a Deliverable or Milestone, as applicable, used to determine whether a
Deliverable or Milestone conforms to its specifications and meets or exceeds its
functionality and performance requirements.
"Access" means the ability to view any applicable data in an unencrypted form,
regardless of the means by which such data is transmitted or stored.
"Affected Associate" has the meaning set forth in Exhibit 16.
"Affected MSDO" has the meaning set forth in Section 25.13.
         
        1

--------------------------------------------------------------------------------



"Affected Party" has the meaning set forth in Section 27.01(1).
"Affiliate" means any partnership, joint venture, corporation or other entity
that, as to a Contracting Party, Controls, is Controlled by or is under the
common Control with such Contracting Party.
"Agreement" has the meaning set forth in the preamble and as further described
in Section 1.02.
"Assigned Agreements" means the third party agreements of Customer Party that
are assigned, in whole or in part, to Supplier in accordance with Section 3.03
and that are identified as "Assigned Agreements" in Exhibit 5.
"At-Risk Amount" has the meaning set forth in Exhibit 3.
"[****] Benchmark Target Price" has the meaning set forth in
Section 4.06(1)(ii).
"[****] Fees" has the meaning set forth in Section 4.06(1).
"[****] Service Locations" means the Service Locations set forth in Section 4.02
of Exhibit 8.
"[****] Services" has the meaning set forth in Section 4.06.
"Base Fees" has the meaning set forth in Exhibit 4.
"Benchmark Fees" has the meaning set forth in Section 4.04(3).
"Benchmark Results" means the final results of the Benchmarking Process
delivered by the Benchmarker in a written report to each of the Parties,
including any supporting documentation requested by Customer or Supplier to
analyze the results of the Benchmarking Process.
"Benchmarker" means any one of the following entities (or their successors)
designated by Customer from time to time to conduct the Benchmarking Process:
Gartner, Inc.; Maturity Consulting GmbH; Interactive Data Corporation (IDC); or
such other entity as the Parties may agree upon.
"Benchmarking Fee Schedule" means the fee schedule to be used in the
Benchmarking Process, as identified in Exhibit 4, [****].
"Benchmarking Plan" has the meaning set forth in Section 4.05.
"Benchmarking Process" means the objective measurement and comparison process
(utilizing baselines and industry standards) utilized by the Benchmarker to
conduct an objective measurement and analysis of the pricing for the Services
and compare such pricing to the pricing for similar services (e.g., a
"like-for-like" comparison) provided by third parties in order to validate
whether the Fees are competitive.
"Break Fee" has the meaning set forth in Exhibit 4.
         
        2

--------------------------------------------------------------------------------



"Business Continuity Plan" has the meaning set forth in Section 28.01.
"Change" has the meaning set forth in Exhibit 9.
"Change Control Procedures" means the procedures for implementing all Changes,
whether chargeable Changes or Non-Chargeable Changes, as set forth in Exhibit 9.
"Commencement Date" means, with respect to a Service set forth in each Statement
of Work, the applicable date of the commencement of the delivery of such
Service, as set forth in the T&T Plan.
"Confidential Information" of a Party means information (and documentation)
which (1) is identified in writing as confidential, restricted, proprietary or
in any similar manner or (2) based upon the nature of the information (or
documentation) or the circumstances under which it was disclosed, accessed, or
learned, a reasonable person would understand is confidential; provided,
however, that, in the case of either Party, any information (and documentation)
disclosed to, accessed by or otherwise learned by the other Party that is in any
of the following categories shall be considered confidential whether or not it
satisfies any other criterion set forth in this definition: (a) all intellectual
property, in each case, of a Party, its Affiliates or its customers, suppliers
(including contractors) and other third parties doing business with such Party;
(b) with respect to Customer, Customer Data, Customer Software, Developed
Customer Software, and Developed Work Product; (c) this Agreement; (d) financial
and business plans and data; (e) Personal Data, information (and documentation)
relating to human resource operations, policies and procedures; (f) statistical
information; (g) marketing plans (including marketing data, strategic plans, and
client information); (h) product plans (including technical data, service
specifications, product specifications, and computer programs); (i) either
Party's client or customer data and client business information (including
client names and client lists); and (j) anything developed by reference to the
information described in this definition.
"Consents" means the Supplier Consents and Customer Consents.
"Contract Year" means each 12-month period during the Term commencing on April
1st and ending on the last day of March in the following year; provided,
however, that the first Contract Year means the period commencing on the
Commencement Date and ending on March 31, 2021 and the last Contract Year means
the period commencing on April 1st of such Contract Year and ending on the final
day of the Term.
"Contracting Parties" means Customer Party and Supplier Party.
"Contracting Party" means either Customer Party or Supplier Party, as
applicable.
"Control" means, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities (or
other ownership interest), by contract or otherwise.
"Crime" has the meaning set forth in Section 5.01(2).
         
        3

--------------------------------------------------------------------------------



"Critical Milestone" means those milestones, and the completion criteria
associated with such milestones, designated as "critical" in Exhibit 1.
"Customer" means Customer Party and any current or future Affiliates of Customer
Party receiving the Services.
"Customer Agent" means the agents, subcontractors, Customer Third Party
Suppliers and representatives of Customer.
"Customer Architecture" has the meaning set forth in Section 3.05(1).
"Customer Auditors" has the meaning set forth in Section 18.01.
"Customer Competitor" means (1) any entity, and any Affiliate or successor
thereof, which is set forth in Exhibit 21, as such Exhibit is updated from time
to time in accordance with Section 29.20 and (2) any Top Twenty Broker-Dealer,
which Supplier acquires, or with which Supplier effects or undergoes an IBM
Change in Control.
"Customer Consents" means all licenses, consents, permits, approvals,
authorizations and fee arrangements that are necessary to allow (1) Supplier to
use (a) any assets owned or leased by Customer, including the Customer Hardware,
(b) the services provided for the benefit of Customer under Customer's third
party services contracts and (c) the Customer Software, in each case, as
necessary to provide the Services and (2) (a) the Assigned Agreements to be
assigned to Supplier and (b) Supplier to (i) manage, administer and maintain or
(ii) accept assignment or novate, in each case, the Customer Third Party
Contracts pursuant to Section 3.03.
"Customer Data" means all data or information (including reports and Personal
Data), whether or not owned by, or relating to, Customer or any third party,
including the suppliers and clients of Customer: (1) submitted to Supplier (or
to which access is permitted) by Customer or (2) created, developed or produced
by Supplier (other than Supplier intellectual property or data internal to
Supplier (e.g., Supplier personnel data, cost data, or internal reviews)) for
Customer in connection with this Agreement.
"Customer Executive" has the meaning set forth in Exhibit 9.
"Customer Hardware" means the Hardware leased or owned by Customer that are used
by Supplier to provide the Services, including the Hardware set forth in
Exhibit 6, and any modification or enhancement of the foregoing.
"Customer Indemnified Parties" has the meaning set forth in Section 22.02.
"Customer Laws" has the meaning set forth in Section 20.01.
"Customer Lines of Business" means (a) securities trade processing solutions for
all clearance and custody functions (including international and domestic
equities, mutual funds, options, futures, fixed income and mortgage backed
securities), which solutions include back-office operations outsourcing,
business process management, data aggregation, tax processing,
         
        4

--------------------------------------------------------------------------------



reference data management, order execution; SWIFT processing, support and
application solutions for private banking and wealth management, investor
websites, broker desktops, performance reporting and portfolio management and
(b) investor communications services, which services include global proxy
processing, distribution of meeting materials and agendas, proxy solicitation
(for mutual funds) and vote tabulation, corporate actions and reorganization
services, electronic document archival and delivery, stock transfer agency,
client on-boarding (including new accounts processing), pre- and post-sale
prospectus delivery, statement and confirmation printing, marketing
communications, document management, print and mail, document archival, tax
information reporting, investor internet services, Investor Mailbox™, Advisor
Mailbox™, Investor Network™ and Virtual Shareholder™.
"Customer Losses" has the meaning set forth in Section 22.02.
"Customer Party" has the meaning set forth in the preamble.
"Customer Senior Executive" has the meaning set forth in Exhibit 9.
"Customer Site" means any premises owned or leased by Customer.
"Customer Software" means the Software owned or licensed by Customer (other than
the Supplier Software) that is used in connection with the Services, including
the Software set forth in Exhibit 6, and any modification, enhancement or
derivative work of the foregoing.
"Customer Third Party Contracts" means the agreements set forth in Exhibit 5.
"Customer Third Party Supplier" has the meaning set forth in Section 9.01.
"Customer Work Product" means the Work Product owned or licensed by Customer
(other than the Supplier Work Product) that is used in connection with the
Services.
"Damages Cap" has the meaning set forth in Section 23.01(1).
"Data Protection Laws" means all Laws relating to processing and security of
Personal Data in respect of Customer and its clients, including the Canadian
Personal Information Protection and Electronic Documents Act (and any applicable
provincial legislation, such as the Laws in Quebec, British Columbia and
Alberta), Directive 95/46/EC of the European Parliament (and any applicable
national legislation in any European Union member state implementing Directive
95/46/EC) and Laws of the United States on privacy, data security and security
breach notification (including the Gramm-Leach-Bliley Act and the Massachusetts
General Laws c. 93H codified at 201 CMR 17.00: Standards for the Protection of
Personal Information of Residents of the Commonwealth).
"Data Safeguards" has the meaning set forth in Section 11.04.
"Data Security Event" has the meaning set forth in Section 11.06(6).
"Data Subject" means any natural person about whom data may be processed by
Supplier in connection with the Services.
         
        5

--------------------------------------------------------------------------------



"Deliverables" means the Developed Customer Software, Developed Supplier
Software, Developed Work Product and any other Software, Work Product, products,
documentation or other items to be developed or otherwise provided by Supplier
pursuant to this Agreement.
"Destroy or Erase" means to either (1) convert a medium into a form from which
the information cannot be recreated or read, (2) overwrite the information on a
medium in a manner that meets or exceeds the data destruction standards of the
U.S. Department of Defense, such that the information cannot be restored using
current computer forensics methods or (3) physically destroy the medium in a
manner such that the information is no longer accessible.
"Developed Customer Software" means any Software developed by Supplier that is
(1) a modification, enhancement or derivative of Customer Software or (2) an
original non-derivative work developed specifically for Customer pursuant to
this Agreement.
"Developed Supplier Software" means any Software developed by Supplier that is
implemented to operate, or is integrated into, Customer's information technology
environment, other than Developed Customer Software.
"Developed Work Product" means any Work Product developed by Supplier: (1) that
is a modification, enhancement or derivative of Customer Work Product; or
(2) specifically for Customer pursuant to this Agreement that is an original
non-derivative work.
"Disclosing Party" means the Party making a disclosure of Confidential
Information to the Receiving Party.
"Dispute Notice" has the meaning set forth in Section 29.04(1).
"Disputing Parties" has the meaning set forth in Section 9.03(1).
"Effective Date" has the meaning set forth in the preamble.
"Enhanced Screening Process" has the meaning set forth in Section 5.01(2).
"E.U. Data Protection Laws and Regulations" means the Directive 95/46/EC of the
European Parliament, and any applicable national legislation in any European
Union member state implementing Directive 95/46/EC.
"Excess Operational Capacity" has the meaning set forth in Exhibit 4.
"Excused Event" has the meaning set forth in Section 3.16.
"Exit Plan" has the meaning set forth in Exhibit 15.
"Export Controls" has the meaning set forth in Section 29.07.
"[****]" has the meaning set forth in Exhibit 25.
"Fees" has the meaning set forth in Exhibit 4.
         
        6

--------------------------------------------------------------------------------



"Force Majeure Event" has the meaning set forth in Section 27.01(1).
"[****]" has the meaning set forth in Section 3.07(4).
"Hardware" means the equipment, including computers and related equipment, such
as servers, central processing units and other processors, controllers, modems,
communications and telecommunications equipment (voice, data and video), cables,
storage devices, printers, terminals, other peripherals and input and output
devices, and other tangible mechanical and electronic equipment intended for the
processing, input, output, storage, manipulation, communication, transmission
and retrieval of information and data.
"HIPAA" means (1) the Health Insurance Portability and Accountability Act of
1996, Public Law No. 104-191, and regulations promulgated thereunder by the U.S.
Department of Health and Human Services and (2) Subtitle D of the Health
Information Technology for Economic and Clinical Health Act, also known as Title
XIII of Division A and Title IV of Division B of the American Recovery and
Reinvestment Act of 2009, Public Law No. 111-005.
"IBM Change in Control" means the (1) consolidation or merger of Supplier Party
or IBM Global Services with or into any entity that, giving effect to any such
transaction, results in the beneficial owners of the outstanding voting
securities or other ownership interests of Supplier Party or IBM Global Services
immediately prior to such transaction owning less than 50 percent of such
securities or interests after such transaction; (2) sale, transfer or other
disposition of all or substantially all of the assets of Supplier Party or IBM
Global Services; or (3) acquisition by any entity, or group of entities acting
in concert, of beneficial ownership of 50 percent or more of the outstanding
voting securities or other ownership interests of Supplier Party or IBM Global
Services.
"IBM Global Services" means the division of Supplier Party commonly referred to
as "IBM Global Services", which generally conducts Supplier Party's outsourcing
business and is the primary provider of services pursuant to this Agreement.
"Indemnified Party" has the meaning set forth in Section 22.03.
"Indemnifying Party" has the meaning set forth in Section 22.03.
"Initial Expiration Date" has the meaning set forth in Section 25.01(1).
"Interest" means the rate per annum equal to the "Prime Rate" (as published in
the Wall Street Journal) for the applicable period during which interest may be
payable under this Agreement.
"Inventions" means any inventions or improvements made or conceived by Supplier
in connection with the Services, excluding modifications, enhancements or
improvements to (1) Supplier Software, Developed Supplier Software or Supplier
Work Product; or (2) inventions of Supplier existing prior to the Effective
Date.
"Key Individual" has the meaning set forth in Section 5.02(1).
"Key Measurement" has the meaning set forth in Exhibit 3.
         
        7

--------------------------------------------------------------------------------



"Laws" means all laws, ordinances, rules, regulations and court (or other
governmental or administrative) orders, whether international, federal, state or
local.
"Logically Segregated" means, with respect to any Hardware, that measures have
been taken with respect to such Hardware to ensure that such Hardware is (1) not
accessible by systems of any third party and (2) logically separated at all
times from the data of any third party.
"Managed Agreements" means the third party agreements of Customer Party that are
managed, in whole or in part, by Supplier in accordance with Section 3.03 and
that are identified as "Managed Agreements" in Exhibit 5.
"Milestone" has the meaning set forth in Exhibit 1.
"Milestone Credit" means the credit payable to Supplier for its achievement of
the applicable Critical Milestone, as set forth in Exhibit 1.
"Milestone Completion Date" means the date for completion of each Milestone, as
set forth in Exhibit 1.
"MSDO" means a member of the Service Delivery Organization.
"New Service" means any service that is different than, and outside the scope of
the Services.
"Non-Chargeable Change" means any Change to the extent such Change or applicable
portion thereof meets any of the following criteria: (1) such Change [****]; (2)
such Change [****]; (3) such Change [****]; (4) such Change is required for
Supplier to meet its obligations under this Agreement; (5) such Change is
[****]; (6) such Change is a [****]; and (7) such Change is one which the
Parties otherwise agree will be provided or made without payment of any
additional Fees.
"Overcharge Interest" means interest at a rate of [****] percent per month or
the highest lawful rate.
"Parties" means Customer and Supplier.
"Party" means either Customer or Supplier, as applicable.
"Pass-Through Expenses" has the meaning set forth in Exhibit 4.
"Payment Date" has the meaning set forth in Section 15.03.
"Performance Credit" has the meaning set forth in Exhibit 3.
"Personal Data" means data that identifies, could be used to identify, locate or
contact, or relates to an individual person, including the following: name,
contact information (e.g., address, telephone number or e-mail address), social
security number, biometric records, date of birth, place of birth, mother's
maiden name, state identification number, driver's license number, financial
account number, credit or debit card number, health information, and information
relating to physical, physiological, mental, economic, cultural or social
identity,
         
        8

--------------------------------------------------------------------------------



or any other information included in the definitions of "personal information",
"personally identifiable information" or similar definitions under any Data
Protection Laws.
"Physically Segregated" means, with respect to any Hardware, that measures have
been taken with respect to such Hardware to ensure that such Hardware is not
networked with, electronically linked to or otherwise accessible by (1) any
Hardware that is not leased or owned by Supplier to perform the Services, other
than Hardware leased or owned by Customer or (2) any Hardware leased or owned by
Supplier to provide services to a third party.
"Planned Projects" means the ongoing and planned Projects set forth in
Exhibit 17.
"Procedures Manual" has the meaning set forth in Exhibit 9.
"Project" means a discrete unit of discretionary and non-recurring work that is
not an inherent, necessary or customary part of the day-to-day recurring
Services and is not otherwise required for proper performance or provision of
the Services in accordance with this Agreement.
"[****]" has the meaning set forth in Exhibit 4.
"[****]" has the meaning set forth in Exhibit 4.
"Receiving Party" means the Party receiving Confidential Information from the
Disclosing Party.
"Recovery Time Objective" or "RTO" has the meaning set forth in Exhibit 13.
"Related Documentation" means all materials, documentation, specifications,
technical manuals, user manuals, flow diagrams, file descriptions and other
written information that describes the function and use of related Software.
"Restricted Third Party Software" means third party Software with respect to
which Supplier has, prior to using such third party Software to provide the
Services, (1) notified Customer of Supplier's inability to transfer, assign or
sublicense such third party Software in accordance with Section 10.02(2)(a) and
(2) obtained Customer's approval of such third party Software.
"Sales Taxes" has the meaning set forth in Section 14.01.
"Services" means (1) the services, functions, responsibilities and projects of
Supplier described in this Agreement (including the services, functions,
responsibilities and projects described in the Statement of Work and the Planned
Projects), (2) during any Termination Assistance Period, the Termination
Assistance Services, (3) during any transition, the T&T Services; and (4) any
services, functions, responsibilities or projects not specifically described in
this Agreement, but which are required for the proper performance and delivery
of the services, functions, responsibilities and projects described in
clause (1) through clause (3).
"Service Delivery Organization" means the personnel of Supplier who perform any
of Supplier's obligations under this Agreement.
         
        9

--------------------------------------------------------------------------------



"Service Interruption Date" has the meaning set forth in Section 28.01.
"Service Level Default" has the meaning set forth in Exhibit 3.
"Service Levels" has the meaning set forth in Exhibit 3.
"Service Location" has the meaning set forth in Section 7.01.
"Service Problem" has the meaning set forth in Section 9.02.
"Service Recipient" means any divested entity or business unit of Customer
designated by Customer Party from time to time to receive the Services pursuant
to this Agreement.
"SIS Canada" has the meaning set forth in Section 7.04(2).
"Software" means the Source Code and object code versions of any software
applications programs, operating system software, computer software languages,
utilities, tools and other computer programs, in whatever form or media
(including the tangible media upon which such are recorded or printed), together
with all corrections, enhancements, modifications, derivatives, improvements,
updates and releases thereof.
"Source Code" means the human readable form of a Software program in computer
programming code or language (e.g., "ABAP" or "Java").
"Statement of Work" means the statement of work set forth in Exhibit 2 and any
other statement of work entered into by the Parties under this Agreement for the
provision of the Services.
"[****] Date" has the meaning set forth in Section 26.02.
"[****] Notice" has the meaning set forth in Section 26.02.
"[****] Plan" has the meaning set forth in Section 26.02.
"Supplier" means Supplier Party, any Affiliates of Supplier Party and any
Supplier Agents performing any of Supplier's obligations under this Agreement.
"Supplier Agents" means the agents, subcontractors and representatives of
Supplier Party, or of the Affiliates of Supplier Party, performing any of
Supplier's obligations under this Agreement.
"[****].
"Supplier Competitor" means any entity set forth in Exhibit 26.
"Supplier Consents" means all licenses, consents, permits, approvals,
authorizations and fee arrangements that are necessary to allow (1) Supplier to
use (a) the Supplier Software and the Developed Supplier Software, (b) any
assets owned or leased by Supplier, including the Supplier Hardware, and (c) any
third party services retained by Supplier to provide the Services during the
Term, in each case to the extent necessary to provide the Services,
         
        10

--------------------------------------------------------------------------------



(2) Supplier to assign to Customer the Developed Customer Software and Developed
Work Product as required by this Agreement and (3) Customer to use the Supplier
Software, Developed Supplier Software and Supplier Work Product in accordance
with Section 10.02
"Supplier Controls" has the meaning set forth in Section 18.02(2).
"Supplier Dispute" has the meaning set forth in Section 9.03(1).
"Supplier Executive" has the meaning set forth in Exhibit 9.
"Supplier Hardware" means the Hardware leased or owned by Supplier that are used
by Supplier to provide the Services, including the Hardware set forth in
Exhibit 7, and any modification or enhancement of the foregoing.
"Supplier Indemnified Parties" has the meaning set forth in Section 22.01.
"Supplier Laws" has the meaning set forth in Section 20.02.
"Supplier Operational Law" means, as applicable, (1) any Law regulating Supplier
in its capacity as a provider of information technology services, (2) any Law
applicable to Supplier's performance of the Services and (3) any obligation of
Supplier with respect to Data Protection Laws set forth in Section 11.06 and
Section 11.07.
"Supplier-Owned or Leased Assets" has the meaning set forth in Section 3.05(2).
"Supplier Party" has the meaning set forth in the preamble.
"Supplier Security Policies" has the meaning set forth in Section 3.06.
"Supplier Senior Executive" has the meaning set forth in Exhibit 9.
"Supplier Software" means the Software owned or licensed by Supplier that is
used to provide the Services, including the Software set forth in Exhibit 7, and
any modification, enhancement or derivative work of the foregoing (in each case,
to the extent used to provide the Services).
"Supplier Work Product" means the Work Product owned or licensed by Supplier
(other than the Customer Work Product) that is used to provide the Services.
"T&T Plan" means the transition plan set forth in Exhibit 1, as may be modified
by Customer in accordance with Section 2.01.
"T&T Services" has the meaning set forth in Section 2.01.
"Target Price" has the meaning set forth in Section 4.05.
"Term" has the meaning set forth in Section 25.01(1).
"Termination Assistance Period" has the meaning set forth in Section 25.14.
"Termination Assistance Services" has the meaning set forth in Section 25.14.
         
        11

--------------------------------------------------------------------------------



"Termination Date" means the effective date of any termination of this
Agreement, in whole or in part, as specified in the notice of termination
provided by the terminating Party in accordance with the terms of this
Agreement.
"Termination Fees" has the meaning set forth in Exhibit 4.
"[****]" has the meaning set forth in Exhibit 3.
"Top Twenty Broker-Dealer" means any broker-dealer, or any successor thereof,
set forth in Exhibit 29, as such Exhibit is updated from time to time by
Customer upon notice to Supplier; provided that the list of broker-dealers set
forth in such Exhibit shall be limited to broker-dealers that (1) are registered
with the Securities and Exchange Commission, (2) provide brokerage or related
services to institutional investors or high net worth individuals and (3) are
one of the 20 largest such broker-dealers, as measured by reference to the
amount of capital reserves held by each such broker-dealer.
"Tower" means each of the applicable categories of Services described in the
applicable Statement of Work; provided, however, that in the event such
Statement of Work does not describe categories of Services, all Services
described in such Statement of Work shall be deemed to comprise a single Tower.
"Transitioned Employee" has the meaning set forth in Exhibit 16.
"Unrecovered Amortized Expenses" has the meaning set forth in Exhibit 4.
"Variable Charges" has the meaning set forth in Exhibit 4.
"[****]" has the meaning set forth in Section 4.07.
"Virus or Disabling Code" means any defect, device, computer virus, "lockout",
self-help code or other Software code or routine (e.g., back door, time bomb,
Trojan horse or worm) that may: (1) disable, restrict use of, lock, erase or
otherwise harm Software, Hardware or data (other than (a) passwords and codes
which have been provided by one Party to the other Party to permit the use of
the applicable Software to provide, or to receive, the Services and (b) code
that functions to ensure Software license compliance to the extent Supplier
notifies Customer of the specific disabling function of such code, and Customer
approves such code prior to its implementation); (2) permit unauthorized
monitoring of user behavior (e.g., spyware); or (3) permit any other
unauthorized use of Software, Hardware or Customer Data (e.g., allow zombie use
of Hardware).
"Wind-Down Expenses" has the meaning set forth in Exhibit 4.
"Withholding Cap" has the meaning set forth in Section 15.04(1).
"Work Product" means any literary works (other than Software), including
manuals, training materials, documentation, diagrams, schemes, formats, layouts,
reports, specifications and Related Documentation.
         
        12

--------------------------------------------------------------------------------



1.02 References.
(1)All references to this Agreement include the Exhibits; all references to the
Exhibits include any Attachments thereto. Except where otherwise indicated:
(a) all references in this Agreement (exclusive of the Exhibits) to Articles or
Sections are to Articles or Sections in this Agreement (exclusive of the
Exhibits); and (b) all references in this Agreement to Exhibits are to Exhibits
to this Agreement.
(2) All references in this Agreement to and mentions of the word "include",
"including" or the phrases "e.g." or "such as" shall mean "including, without
limitation."
(3)All references to "day", "week", "month", "quarter" or "year" refer to a
calendar day, week, month, quarter or year, respectively, unless otherwise
indicated.
(4)All references in this Agreement to any Law shall include such Law in
changed, supplemented or newly adopted form.
1.03 Headings. The Article and Section headings, Table of Contents and Table of
Exhibits are for reference and convenience only and shall not be considered in
the interpretation of this Agreement.
1.04 Precedence. This Agreement (exclusive of the Exhibits) shall control in the
event of any conflict with any Exhibit.
ARTICLE 2 TRANSITION SERVICES.
2.01 T&T Services. Customer Party shall have the right to modify the T&T Plan
(including the Critical Milestones and the Milestone Completion Dates) upon
prior notice to Supplier Party. Any such modification to the T&T Plan proposed
by Customer Party must be reasonable and the overall objectives of the original
T&T Plan and Supplier shall perform such modification as a Non-Chargeable
Change, to the extent applicable, otherwise Customer shall pay for such
modification pursuant to the Change Control Procedures and the issue escalation
procedures set forth in Article 5 of Exhibit 9. Supplier shall perform all
services, functions, responsibilities and projects described in the T&T Plan to
accomplish the transition of the services, functions, responsibilities and
projects described in Exhibit 2 to Supplier, and any other transition-related
services, functions, responsibilities and projects that are (1) reasonably
requested by Customer on or before the Commencement Date and (2) implicitly or
inherently related to the services, functions, responsibilities and projects
described in the T&T Plan (the "T&T Services"). To the extent the Parties agree
to transfer to Supplier certain Hardware owned or leased by Customer, the T&T
Services shall include Supplier's assistance in the transfer of such Hardware
and third party agreements as described in the T&T Plan. Supplier shall use
commercially reasonable efforts to assist Customer to mitigate the costs and
expenses incurred by Customer, including any such costs and expenses payable to
Customer's clients or any other third party by Customer, in connection with the
transactions contemplated by the T&T Services. Except where an interruption or
disruption in Services is contemplated in the T&T Plan or is a consequence of
the implementation of the T&T Plan (and not from Supplier's breach of its
obligations under this Agreement), the T&T
         
        13

--------------------------------------------------------------------------------



Services shall be performed by Supplier without adversely affecting Customer's
ability to provide services to Customer's clients and without causing a material
interruption or disruption to Customer's business.
2.02 Acceptance of Deliverables. Each Deliverable developed or otherwise
provided by Supplier as part of the T&T Services shall be subject to acceptance
in accordance with Exhibit 1.
ARTICLE 3 SERVICES.
3.01 Services. Supplier shall provide the Services to Customer and the Service
Recipients in accordance with this Agreement.
3.02 Acceptance of Deliverables. Each Deliverable developed or otherwise
provided by Supplier as part of the Services shall be subject to acceptance in
accordance with Exhibit 9.
3.03 Customer Third Party Contracts. Exhibit 5 sets forth the Customer Third
Party Contracts, and specifies for each such agreement whether Supplier Party
shall (1) manage, administer and maintain such agreement, but shall not be
financially responsible for fees payable to counterparties under the terms and
conditions of such agreement, (2) accept assignment, accept financial
responsibility for, or novate such agreement or (3) comply with the usage,
access or other rights under such agreement in support of Customer.
3.04 Labor and Materials. Supplier shall perform all work necessary to provide
the Services in accordance with this Agreement. Supplier shall furnish and pay
for all labor, materials, services, facilities, Software, Hardware and computer
and other resources necessary to provide the Services and meet its obligations
under this Agreement (including the Supplier Software, Developed Supplier
Software and Supplier Hardware), excluding (1) Customer's responsibilities set
forth in this Agreement (such as the Customer Software and the Customer Hardware
identified in Exhibit 6 to be furnished by Customer) and (2) any facilities for
which Customer is financially responsible in accordance with Section 7.01.
Supplier shall keep the Customer Sites and Customer assets under the control of
Supplier free of any liens resulting from Supplier's acts or omissions.
3.05 Customer Architecture.
(1)Except to the extent set forth in Section 3.05(2), Supplier shall comply with
Customer's information technology architecture rules and policies as set forth
in Exhibit 11 (the "Customer Architecture"). Supplier shall modify (and perform
such modification as a Non-Chargeable Change, to the extent applicable,
otherwise Customer shall pay for such modification pursuant to the Change
Control Procedures and the issue escalation procedures set forth in Article 5 of
Exhibit 9) the Services to comply with any changes in the Customer Architecture
that are communicated to Supplier, and such modification, in each case, shall be
subject to Customer's approval. If Customer requests Supplier to perform the
Services in a manner that does not comply with the Customer Architecture,
Supplier shall not do so until Supplier
         
        14

--------------------------------------------------------------------------------



receives a written variance approved by the appropriate person designated by
Customer Party. If Supplier discovers or is notified of a failure to comply with
the Customer Architecture, Supplier shall notify Customer Party as soon as
reasonably possible after such discovery or notification. Supplier shall, with
Customer's reasonable cooperation, investigate and propose a plan and, upon
Customer approval, implement such plan to cure such failure (a) as soon as
reasonably possible, if such failure affects the Service Levels and (b) in all
other cases, no later than 10 days after Supplier first discovers or is notified
of such failure.
(2)Architecture of Supplier-Owned or Leased Assets. Notwithstanding anything to
the contrary in this Agreement, Supplier hereby has the authority and control to
make architectural decisions (including modifications) for Supplier-owned or
Supplier-leased assets, including mid-range, managed network and network LAN
assets used to render the Services (the "Supplier-Owned or Leased Assets");
provided that the Services (for which Supplier Party makes such architectural
decisions) are no less performant, resilient, protective or stringent than the
controls and requirements set forth in this Agreement. For the avoidance of
doubt: (a) Supplier has the right to direct the use of each individual
Supplier-Owned or Leased Asset to deliver the Services in accordance with their
corresponding Service Levels; provided that: (i) such direction does not
materially disrupt or adversely impact the Customer's operations, and (ii) the
Services are not dependent on any single such asset; and (b) Supplier's
authority and control to make architectural decisions for such assets includes
the right to substitute such owned or leased assets with like-kind assets to
manage the Services and fulfill the Service Levels under this Agreement.
3.06 Knowledge Sharing. Supplier shall: (1) explain and review the procedures
set forth in the Procedures Manual with Customer upon Customer request, up to
twice each Contract Year; (2) assist Customer, Customer Agents and Customer
client subject matter experts in understanding the performance of the Services
and the operation of the Services including attending meetings with Customer or
Customer's designees upon Customer's request; (3) in compliance with the data
center security policies set forth in Exhibit 23 (as may be updated by Supplier
from time to time upon notice to Customer; provided that such updated security
standards shall not adversely affect Customer (unless required by Law)) (the
"Supplier Security Policies"), permit Customer's and Customer Agent's personnel
to visit the Service Locations to observe performance upon reasonable prior
notice from Customer; and (4) provide (and perform such action as a
Non-Chargeable Change, to the extent applicable, otherwise Customer shall pay
for the performance of such action pursuant to the Change Control Procedures and
the issue escalation procedures set forth in Article 5 of Exhibit 9) such
explanations, demonstrations and documentation as Customer may request from time
to time for Customer to (a) understand the systems used to provide the Services
and (b) understand and provide the Services after expiration or termination of
this Agreement.
3.07 Technology and Process Enhancements.
(1)Supplier shall, at least once each Contract Year, provide for Customer
Party's review (a) an assessment of the methodologies, technology and processes
then being used to
         
        15

--------------------------------------------------------------------------------



provide the Services and (b) an assessment of the effect of implementing the
least cost/highest benefit methods to implement proven methodologies, processes
and technology changes. Upon agreement by the Parties to further investigate an
assessment pursuant to this Section 3.07(1), Supplier shall (with the reasonable
support of Customer) develop and provide to Customer a business case that
explicitly covers investment requirements, risk and reward assessments, and
disposal costs. Upon Customer Party's approval of such business case and
execution of an applicable Statement of Work, Supplier shall implement such
methodologies, processes and changes in accordance with Section 3.07(3).
(2)Supplier shall assist Customer Party to assess leading technology. At least
once each Contract Year, Supplier shall meet (a) with the Customer Senior
Executive to review Supplier's performance and discuss technology service,
process and industry developments and (b) meet with the Customer Senior
Executive to inform Customer Party of any new commercially available
methodologies, processes and technical changes Supplier is developing (or
methodologies, processes or technology trends and directions of which Supplier
is otherwise generally aware) that could reasonably be expected to have an
impact on Customer's business. Upon agreement by the Parties to further
investigate an assessment pursuant to this Section 3.07(2), Supplier shall (with
the reasonable support of Customer) develop and provide to Customer a business
case that explicitly covers requirements, risk and reward assessments, and
disposal costs with respect to such technology. Upon Customer Party's approval
of such business case and execution of an applicable Statement of Work, Supplier
shall implement such technologies in accordance with Section 3.07(3).
(3)Any implementation of technology and process enhancements or any other new
methodologies, processes or technology changes by Supplier shall be subject to
Customer Party's prior review and approval in accordance with Section 3.08, and
upon Customer's approval, Supplier shall perform such implementation (which
shall be performed as a Non-Chargeable Change, to the extent applicable,
otherwise Customer shall pay for the performance of such action pursuant to the
Change Control Procedures and the issue escalation procedures set forth in
Article 5 of Exhibit 9). With respect to Supplier-Owned or Leased Assets, any
implementation of technology and process enhancements or any other new
methodologies, processes or technology changes by Supplier shall be in
accordance with the Change Control Procedures. [****].
(4)To the extent set forth in the refresh and currency requirements set forth in
Exhibit 4, Supplier shall maintain methodologies, processes and a level of
technology that allows Customer to take advantage of technological and other
advances in order to remain competitive in the markets in which Customer
competes. In addition, Customer or Supplier shall propose, from time to time,
for joint review and approval by the Parties, [****]. The [****] shall enable
Customer to take advantage of (a) developments in information technology,
(b) improvements made available to other Supplier clients, and (c) other
developments that would enable Customer to achieve the foregoing objectives. In
preparing the [****], the Parties shall actively review Customer's information
technology and systems, and marketplace trends and developments, to
         
        16

--------------------------------------------------------------------------------



identify opportunities that could comprise [****]. Upon identifying such an
opportunity, the Parties shall jointly develop a cost-benefit analysis and
business case in order to jointly decide on the implementation of the [****]. As
part of such [****], Customer or Supplier may recommend that the Contracting
Parties finance, in amounts and in relative proportions between the Contracting
Parties to be agreed, Changes to the Services. [****]. To the extent identified
in the applicable business case, any Project required to implement an
agreed-upon [****] shall be implemented as Non-Chargeable Changes, to the extent
applicable, otherwise Customer shall pay for the performance of such action
pursuant to the Change Control Procedures and the issue escalation procedures
set forth in Article 5 of Exhibit 9.
(5)If, in the event of a new technology development or advancement related to
the Services which causes equipment or technology then being utilized to perform
the Services to reduce in price by at least [****] (as compared with the prices
for such equipment or technology prior to the time when such change in
technology or equipment became commercially available), then the Parties shall,
at either Party's request, meet and mutually determine in accordance with the
Change Control Procedures [****] applicable to new or additional resources
related to such equipment or technology consistent with the reduction in price
referred to above.
3.08 Technology Refresh and Standardization.
(1)Supplier shall be responsible, at its cost and expense, for refresh of
technology used to provide the Services as necessary to meet the refresh
requirements set forth in Exhibit 4. Customer Party shall have the right to
modify or grant waivers from the requirement to refresh any technology within
the control of Customer.
(2)Supplier shall install and maintain (and shall perform such actions as
Non-Chargeable Changes, to the extent applicable, otherwise Customer shall pay
for the performance of such actions pursuant to the Change Control Procedures
and the issue escalation procedures set forth in Article 5 of Exhibit 9)
additional third party Software as Customer may designate from time to time.
(3)Except to the extent set forth in Section 3.05(2), the approval of Customer
Party shall be required as specified in the Change Control Procedures for
changes in technology used to provide or receive the Services, including changes
that may (a) adversely affect the performance or receipt of the Services or
(b) affect the Fees or costs incurred by Customer.
3.09 Inspections and Monitoring. Subject to the Supplier Security Policies,
Customer shall have the right to [****] upon reasonable prior notice, all
Service Locations (except the [****] Service Locations and [****], unless
otherwise required by Law) and to observe, in a manner which does not materially
adversely affect Supplier's performance of the Services, any MSDOs while
performing the Services. In addition, Customer shall have the right to [****].
         
        17

--------------------------------------------------------------------------------



3.10 Directions.
(1)Except to the extent set forth in Section 3.10(2), Customer Party may provide
direction to Supplier with respect to any aspect of the Services. Supplier shall
comply with Customer Party's directions (and shall implement such directions as
Non-Chargeable Changes, to the extent applicable, otherwise Customer shall pay
for such implementation pursuant to the Change Control Procedures and the issue
escalation procedures set forth in Article 5 of Exhibit 9). If such direction
could impact the Service Levels, Supplier shall first advise Customer Party of
any potential impact thereon. Any modifications to the Service Levels as a
result of such directions shall be implemented in accordance with Exhibit 3.
(2)With respect to Supplier-Owned or Leased Assets, Customer Party may provide
direction to Supplier with respect to any aspect of the Services (subject to
Supplier's right to direct use of Supplier-Owned or Leased Assets). Supplier
may, at its discretion, comply with Customer Party's directions (and shall
implement such directions [****]). If such direction could impact the Service
Levels, Supplier shall first advise Customer Party of any potential impact
thereon. Any modifications to the Service Levels as a result of such directions
shall be implemented in accordance with Exhibit 3.
3.11 Instruction and Related Support. Upon the request of Customer Party,
Supplier shall provide to Customer explanations, demonstrations and instruction
(and shall provide such explanations, demonstrations and instruction as
Non-Chargeable Changes, to the extent applicable, otherwise Customer shall pay
for the provision of such explanations, demonstrations and instruction pursuant
to the Change Control Procedures and the issue escalation procedures set forth
in Article 5 of Exhibit 9) via experienced, duly qualified instructors designed
to provide Customer with sufficient capability to (1) operate and utilize the
Deliverables and (2) utilize the Services, in each case, in its business
environment and operations (except with respect to the AT&T Service Locations).
3.12 New Services.
(1)Customer may from time to time during the Term request that Supplier perform
a New Service under this Agreement. Upon receipt of such a request from
Customer, Supplier shall provide Customer with a written proposal for such New
Service, which shall include: (a) a description of the services, functions,
responsibilities and projects Supplier anticipates performing in connection with
such New Service; (b) a schedule for commencing and completing such New Service;
(c) Supplier's prospective Fees for such New Service, including a detailed
breakdown of such Fees; (d) the categories of costs to be avoided as a result of
such New Service or the substitution of the New Service for the Service then
being provided; (e) a description of any Software or Hardware to be provided by
Supplier or Customer in connection with such New Service; (f) a description of
the human resources necessary to provide the New Service; (g) a list of any
existing Software or Hardware included, or to be used in connection with, such
New Service; (h) acceptance test criteria and procedures for any
         
        18

--------------------------------------------------------------------------------



new Software or any products, packages or services; and (i) such other
information reasonably requested by Customer. Supplier shall not begin
performing any New Service until Customer has provided Supplier with
authorization to perform the New Service from the Customer Senior Executive and
the Contracting Parties have executed the applicable Statement of Work. Upon
execution of such Statement of Work, the New Service shall be a Service under
this Agreement. All new Statements of Work shall be substantially in the form of
the Statement of Work as set forth in Attachment 2-J to Exhibit 2, unless
otherwise agreed by the Parties.
Execution of a Statement of Work (or amendment thereto) may be made via any of
the following methods of authorization by the Parties: (a) physical signature by
both Parties; or (b) electronically via e-mail approval by both Parties; or (c)
combination of a physical signature by one Party and e-mail approval by the
other Party. The email approval shall be transmitted by and between the
designated focal person or persons for each Party by using the below e-mail
approval template and by attaching the applicable Statement of Work (or
amendment thereto) in its final version within the same email:


I, ___________________________ (name of the Customer or Supplier approver), am
authorized to provide approval for, and hereby approve as of the date and time
of this e-mail, the Statement of Work (or amendment) Number that is attached in
this e-mail in its final version, i.e., without any edit, condition, or
modification.


(2)If Supplier provides Customer with any Deliverable in connection with this
Section and if Customer does not retain Supplier to perform the applicable New
Service, Customer shall, at its option, either (a) destroy or return such
Deliverable to Supplier or (b) pay Supplier an amount for the Deliverable as
agreed by the Parties.
3.13 Assistance with Financial Matters and Planning. Supplier shall, in
accordance with the Statement of Work, provide: (1) assistance to Customer in
connection with financial aspects of using the Services and (2) budgeting,
forecasting and strategy planning assistance as it pertains to capacity
requirements in the data center (including utilization measurements annually
used by Customer to determine the proper cost allocations within and among
Customer's business units and products and providing estimated computer
processing resource utilizations for large prospective clients of Customer).
3.14 Insourcing and Resourcing. Upon at least 60 days' notice to Supplier,
Customer may insource, resource or obtain from a Customer Third Party Supplier
any portion of the Services; provided, however, that without limiting any other
rights of Customer under this Agreement (including Customer's rights with
respect to extraordinary events, as described in Exhibit 4), no such action
shall reduce the aggregate Fees to an amount less than [****] of the aggregate
Base Fees. If Customer insources or resources all of the Services in a Tower in
accordance with this Section, such insourcing or resourcing of the entire Tower
shall be deemed to be a termination for convenience of such Tower pursuant to
Section 25.02.
         
        19

--------------------------------------------------------------------------------



3.15 Projects. Supplier shall perform the Planned Projects. Customer shall
update the Planned Projects on a monthly basis prior to the Commencement Date
for the related Services. All Projects or changes to Projects are subject to the
Change Control Procedures. New Projects shall be memorialized by the Parties
using a Statement of Work. Unless otherwise specified in a Statement of Work,
the Fees (if any) for a Project shall be determined in accordance with
Exhibit 4, and any Deliverables in connection with such Project shall be subject
to the Acceptance procedures of Exhibit 9.
3.16 Savings Clause. Supplier shall be relieved of its obligation to perform the
affected Services to the extent Supplier's failure to perform the applicable
obligation is (x) directly attributable to any of the following events (each, an
"Excused Event") and (y) not caused by Supplier's failure to provide any Service
in accordance with this Agreement:
(1)breaches of this Agreement by Customer or Customer Agents;
(2)delays by Customer or Customer Agents in performing any of Customer's
obligations under this Agreement;
(3)Service or resource reductions requested or approved by Customer, provided
Supplier has previously notified Customer in writing the extent to which the
implementation of such request could result in such failure to perform the
applicable Service; or
(4)a reprioritization of resources by Customer impairs Supplier's ability to
meet the applicable Service Levels, only to the extent Supplier (a) has notified
Customer in advance that such reprioritization may affect Supplier's achievement
of such Service Levels and (b) has obtained Customer's approval prior to
implementing such reprioritization;
provided, however, in each case, Supplier shall use commercially reasonable
efforts to perform the Services in accordance with this Agreement
notwithstanding the applicable Excused Event. Supplier shall promptly inform
Customer when, in each case, (i) an Excused Event occurs or (ii) Supplier
becomes aware that any Excused Event has impacted, or could impact, Supplier's
performance of the Services.
3.17 IBM Operational Model. Supplier shall perform the Services in accordance
with Supplier's operational model set forth in Article 10 of Exhibit 9.
ARTICLE 4 CUSTOMER SATISFACTION AND BENCHMARKING.
4.01 Customer Satisfaction Survey. Supplier shall, upon Customer's request and
at Supplier's cost and expense, perform customer satisfaction surveys of
Customer pursuant to Exhibit 18 and provide support and assistance to Customer
with respect to customer satisfaction surveys of Customer's clients.
4.02 Customer Satisfaction Generally. Supplier agrees that (1) increased
measured customer satisfaction pursuant to the surveys conducted in accordance
with Section 4.01 shall be [****] and (2) [****].
         
        20

--------------------------------------------------------------------------------



4.03 Benchmarking. Upon Customer Party's request, a Benchmarking Process shall
be conducted by the Benchmarker in accordance with Section 4.04. Customer Party
shall select, and the Parties shall jointly contract with, the Benchmarker.
[****]. In no event shall any Benchmarker be (1) paid on a contingency fee basis
or (2) a Supplier Competitor.
4.04 Benchmarking Process. By providing prior notice to Supplier Party of at
least 30 days, with a copy to the selected Benchmarker, Customer Party may
[****] initiate a benchmark of the Services in accordance with the terms set
forth herein.
(1)At the commencement of each benchmark, the Parties shall conduct a benchmark
kick-off meeting which shall be attended by Customer Party, Supplier Party and
the Benchmarker. At such kick-off meeting, the specific Benchmarking Process for
the benchmark shall be described by the Benchmarker for approval by each Party.
Any deviations from the pre-agreed Benchmarking Process and normalization
process described herein shall be subject to the prior written agreement of the
Parties. The Benchmarking Process agreed to at the kick-off meeting shall
specify the data to be gathered, identify the personnel roles and
responsibilities, and review the rules of engagement and actions to be
undertaken upon receipt of the Benchmark Results as described herein. Customer
Party shall be permitted to disclose price and Customer cost information in
respect of this Agreement to the Benchmarker; provided, however, that such
Benchmarker shall be bound by confidentiality obligations to both Parties
similar to those of Customer hereunder. Supplier Party shall not be obligated to
disclose to the Benchmarker data or cost information with respect to any other
customer of Supplier Party or any Supplier Party underlying cost information
(with the sole exception of pass-through costs, if any, that are reimbursed by
Customer hereunder). The Benchmarking Process shall be a collaborative process
between the Parties, all meetings with the Benchmarker shall be conducted with
both Parties, and all information provided to and obtained from the Benchmarker
shall be provided to both Parties. Such information shall be deemed to be the
Confidential Information of (a) the Disclosing Party or (b) if such information
is disclosed by the Benchmarker, both Parties.
(2)The expected duration of each benchmark shall be determined at the benchmark
kickoff meeting. Given the different scope, scale, and complexity of
benchmarking the Towers, the duration of certain benchmarks may be longer than
others.
(3)The Benchmarker shall perform the benchmarking in accordance with the
Benchmarking Process. The Benchmarker shall compare the Fees set forth in the
Benchmarking Fee Schedule (the "Benchmark Fees") for the Services being
benchmarked to the charges applicable to a representative sample of tier-one
outsourced information technology operations of other entities. The Benchmarker
shall select an appropriate number of services agreements (but, in any event,
not less than five services agreements) to form such representative sample
against which to compare Customer's information technology operations and
applicable Fees and shall describe (though shall not be required to name) its
selections in writing to the Parties for their approval.
         
        21

--------------------------------------------------------------------------------



(4)The Benchmarker shall commence and complete the benchmarking as promptly as
is prudent in the circumstances. In conducting the benchmarking, the Benchmarker
shall normalize the data concerning Customer's outsourced information technology
environment and the data gathered from the representatives used to perform the
benchmarking to accommodate, as appropriate, differences in size, volume of
services (scale), scope and nature of services, quality standards and service
levels, investments, financing or payment streams, geographic distribution of
performance and receipt of the overall services (including restrictions placed
on global and off-shore sourcing due to Customer requirements that Services be
performed within the United States), terms and conditions and other pertinent
factors. The data used by the Benchmarker to perform the Benchmarking Process
shall be reasonably current (i.e., based on services provided to Customer and
the representative sample no more than 18 months prior to the start of the
Benchmarking Process). The Benchmarker shall fully explain its normalization
method to the Parties (including both pre and post normalization data).
4.05 Benchmark Results Review Period and Adjustments.
(1)Intentionally left blank.
(2)For any Benchmarking Process:
(a)if the final Benchmark Results reveal that the Benchmark Fees (as of the date
the Benchmarking Process is initiated) for any Tower benchmarked (in the case of
a benchmark of a single Tower) or in the aggregate (in the case of a benchmark
of multiple Towers) for any applicable Contract Year exceed the normalized fees
for such Services as set forth in the Benchmark Results by:
(i)less than [****] percent, Supplier Party shall have no obligation to adjust
the Fees; or
(ii)[****] percent or more, Supplier Party shall automatically reduce the Fees
for such Contract Year, including the unit rates (including [****]), for the
benchmarked Services, retroactive to the date the final Benchmark Results were
issued, by an amount equal to the amount that the Benchmark Fees exceed [****]
percent of such normalized fees for such Services (and shall issue a refund to
Customer as appropriate).
(b)in no event shall any reduction to the Fees pursuant to this Section 4.05(2)
exceed an amount greater than [****] percent of the applicable Benchmark Fees
and other applicable rates for the applicable Contract Year as set forth in this
Agreement as of the Effective Date.
If, after giving effect to clause (2) of this Section, the Benchmark Fees still
exceed [****] percent (the "Target Price"), Supplier shall provide Customer
Party with a plan to further adjust the Fees to the Target Price within six
months after the date of the Benchmark Results
         
        22

--------------------------------------------------------------------------------



(the "Benchmarking Plan"). [****]. Each Party may dispute the Benchmark Results
in good faith in accordance with the dispute resolution procedures set forth in
Section 29.04.
4.06 Benchmarking for [****] Services. With respect to the Services provided by
[****], excluding Services provided by [****] (the "[****] Services"), Customer
Party may initiate a benchmark of the [****] Services, and any subsequent
benchmark of such [****] Services no sooner than [****] months following the
date of the preceding benchmark, in accordance with Section 4.04(1),
Section 4.04(2), Section 4.04(3) and Section 4.04(4). Benchmarking shall not be
performed during the Termination Assistance Period as applicable.
(1)If the final Benchmark Results for the [****] Services reveal that the Fees
for such [****] Services (the "[****] Fees") (as of the date the Benchmarking
Process is initiated) for any applicable Contract Year exceed the normalized
fees for such Services as set forth in the Benchmark Results by:
(i)less than [****] percent, Supplier Party shall have no obligation to adjust
the [****] Fees.
(ii)[****] percent or more, Supplier Party shall automatically reduce the [****]
Fees for such Contract Year, including the unit rates (including [****]), for
the benchmarked [****] Services, retroactive to the date the final Benchmark
Results were issued, to an amount equal to such normalized fees for such [****]
Services plus [****] percent of such amount (the "[****] Benchmark Target
Price") and shall issue a refund to Customer as appropriate.
(2)In no event shall any automatic reduction to the [****] Fees pursuant to
Section 4.06(1) exceed an amount greater than [****] percent of the applicable
[****] Fees, including unit rates, for the applicable Contract Year as set forth
in this Agreement as of the Effective Date. The [****] percent automatic
adjustment shall not be cumulative (i.e., the adjustment shall apply to the
current Contract Year and subsequent Contract Years). If the Final Benchmark
Results reveal that the [****] Fees exceed the normalized [****] Fees by more
than [****] percent, Customer Party shall have the right to terminate this
Agreement if [****] chooses not to drop the [****] Fees further.
(3)If, after giving effect to Section 4.06(1), the [****] Fees still exceed the
[****] Benchmark Target Price, Supplier shall provide Customer Party with a
Benchmarking Plan to further adjust the [****] Fees within [****] after the date
of the Benchmark Results. [****].
(4)As of the date [****] years after the Commencement Date for the [****]
Services, if benchmarking of the [****] Services has not resulted in at least an
aggregate reduction of [****] percent of the [****] Fees, then, commencing in
year six after such Commencement Date, Supplier shall, except in the event
Customer has terminated the [****] Services, at the end of each remaining year
of the Term provide Customer a credit in the amount equal to the difference
between the aggregate reduction of the [****] Fees as a result of benchmarking
and an amount equal to [****] percent of the [****] Fees.
         
        23

--------------------------------------------------------------------------------



(5)After the [****] anniversary of the Commencement Date, if Customer reasonably
believes that the [****] Fees (as adjusted pursuant to this Section) are not
competitive, Customer shall have a one-time right upon notice to Supplier to
[****].
4.07 Benchmarking for [****]. The Services provided by [****] (the "[****]") are
exempt from benchmarking, but are subject to the following provisions:
(1)After the [****] anniversary of the Commencement Date, Supplier Party shall
propose new Fees for the [****]. [****]. If Customer Party [****] terminates
this Agreement, or any part thereof that includes the [****], Customer Party
shall pay the associated Termination Fees in accordance with Exhibit 4 including
any such fees associated with the termination of the [****].
(2)Customer Party may request that Supplier Party seek revised pricing [****]
(via [****]) for any New Services requiring additional [****] and to propose a
corresponding adjustment to the Fees. If the proposed Fees based on such revised
pricing are not acceptable to Customer Party, Customer Party may negotiate and
enter into a [****] for the additional [****] required for the New Services.
Supplier shall manage such directly contracted [****] without markup on the
[****] costs, or any additional management fees.
ARTICLE 5 SERVICE DELIVERY ORGANIZATION.
5.01 Service Delivery Organization.
(1)All MSDOs shall possess the training, skills and qualifications agreed upon
by the Parties and otherwise necessary to properly perform the Services.
(2)[****] assigning any individual to, or replacing any individual on, the
Service Delivery Organization on or after the Effective Date, Supplier shall:
(a) conduct, in compliance with all applicable Laws, an educational, credit and
prior work experience background check on each such individual (subject to
applicable Laws), the criteria for such background checks shall also include, at
a minimum, (i) the individual's licenses, certificates and registrations,
(ii) if the individual resides in the United States, a validation of his or her
U.S. Social Security number and (iii) [****], a negative result in a screening
drug test of the individual for the substances set forth in Exhibit 12;
(b) verify that each such individual has a current and valid passport if such
individual is not a U.S. citizen; and (c) have a third party conduct, in
compliance with all applicable Laws, a criminal background check on each such
individual, which criminal background check shall include an investigation by
such third party (i) of records with respect to each such individual in (A) the
country in which such individual is a permanent resident, (B) the country which
is the primary work location for such individual, if different than the country
of permanent residence and (C) in the event such individual has been assigned a
U.S. Social Security number, the United States, (ii) without limiting
clause (i), of such individual's record of federal, state and county felonies
and misdemeanors (or the applicable equivalent, if any), in the immediately
prior [****], with respect to each place in which such individual resided or was
employed and (iii) that, in the immediately prior [****], such individual has
not been
         
        24

--------------------------------------------------------------------------------



(A) convicted of any crime involving violence, fraud, theft, dishonesty or
breach of trust, gambling, assault or any physical crimes against other persons
or property, or the possession or trafficking of drugs or weapons under any Laws
applicable to such individual, which was reported in the databases checked
during Supplier's standard background checks (a "Crime") and (B) on any list
published and maintained by the government of the United States of persons or
entities with whom any United States person or entity is prohibited from
conducting business (including the lists of such persons or entities found at
http://www.bxa.doc.gov/dpl/Default.shtm and http://www.ustreas.gov/offices/enforcement/ofac/sdn/index.html).
Supplier shall maintain a copy of such background checks and certifications
during the Term. Supplier's obligation set forth in this Section (the "Enhanced
Screening Process") shall apply to MSDOs that have at any time Access to any
Personal Data or Customer client's information. With respect to all other MSDOs,
prior to assigning any individual to, or replacing any such MSDO on, the Service
Delivery Organization, Supplier shall conduct employee screening in accordance
with Supplier's then-current standard employment policies and procedures which
as of the Effective Date are set forth in Exhibit 30, [****]. Notwithstanding
the foregoing, [****].
(3)After assigning an individual to the Service Delivery Organization, Supplier
shall (a) ensure that all MSDOs performing Services in the United States are
legally authorized to work in the United States, (b) use commercially reasonable
efforts to comply with any additional background checks, certifications or other
security related programs that may be required by Customer during the Term, at
Customer's expense, and (c) use commercially reasonable efforts to verify that
all MSDOs performing the Services or supporting Supplier's duties and
obligations to Customer, regardless of their location, have not been convicted
of any Crime and have not been on any list as described in Section 5.01(2). If
either Party becomes aware that any MSDO has been convicted of a Crime or is
included on any such list, then Supplier shall promptly remove such MSDO from
performing any Services in connection with this Agreement and shall prohibit
such MSDO from entering any Customer Site or Service Location at which the
Services are provided. In addition, if there is reason to believe that an MSDO
is being impaired by a substance abuse problem, Customer may require Supplier to
conduct a drug screening test on such MSDO in order to retain such individual as
an MSDO. If Supplier does not perform a drug screening test with respect to the
MSDO, or if the MSDO refuses to cooperate in a drug screening test, then,
subject to applicable Law, Supplier shall in each case remove such MSDO from
performing any of the Services.
(4)Supplier shall use commercially reasonable efforts to keep the turnover rate
of the Service Delivery Organization to a minimum and at a level comparable or
better than the industry average for large, well-managed similarly situated
services companies. If Customer Party believes that Supplier's turnover rate of
the Service Delivery Organization is excessive and is affecting the performance
or receipt of the Services, Supplier shall provide data to Customer Party
concerning the turnover rate, discuss the
         
        25

--------------------------------------------------------------------------------



reasons for the turnover rate, submit its proposals for reducing the turnover
rate, and agree on a program to reduce the rate at no cost to Customer.
(5)Supplier shall provide Customer Party, monthly and as otherwise requested by
Customer Party, with (a) a list of all MSDOs whose normal work location is at a
Customer Site, who spend 50 percent or more of their time working on the
Customer account, or who otherwise have any significant interaction with
Customer, and (b) an organizational chart regarding such MSDOs. Before an MSDO
accesses a Customer Site, Supplier shall update the list to include such MSDOs.
(6)Except as otherwise approved by Customer Party (in its sole discretion),
those Supplier personnel located on Customer Sites may only provide services on
such Customer Sites that support Customer's operations. If a Supplier personnel
whose normal work location is at a Customer Site, who spends 50 percent or more
of his or her time working on the Customer account, or who otherwise has any
significant interaction with Customer is voluntarily or involuntarily
terminated, or redeployed from the Customer account, (a) the Supplier manager
responsible for such termination or redeployment shall, as soon as reasonably
possible thereafter, inform the Supplier Executive of such termination or
redeployment and (b) the Supplier Executive shall notify Customer Party of such
termination or redeployment as soon as reasonably possible after being informed
by the Supplier manager (provided, however, that in each case, such information
shall be provided to the Supplier Executive and Customer Party no later than the
end of the day on which such termination or redeployment occurred).  
5.02 Key Individuals.
(1)After the [****], Customer may designate [****] of the then-current staffing
that provide the Services as "key" individuals (each such individual, a "Key
Individual"). Supplier shall provide such Key Individuals to provide the
Services. If such individuals are specified by service category (e.g., job
title), Supplier shall provide individuals in such category; if such individuals
are specified by name, Supplier shall provide such individuals. Customer Party
may, upon agreement with Supplier Party, modify the service categories of the
Key Individuals from time to time; provided that the aggregate number of Key
Individuals does not increase as a result thereof. Key Individuals shall be
dedicated to performing the Services on a full-time basis, except as otherwise
indicated in Exhibit 1 and Exhibit 9. Before assigning any Key Individual,
whether as an initial assignment or as a replacement, Supplier shall, to the
extent practicable under the circumstances: (a) notify Customer Party of the
proposed assignment; (b) introduce the individual to appropriate representatives
of Customer Party, and permit Customer Party to conduct interviews with such
individual as deemed reasonably necessary in Customer Party's sole discretion;
(c) provide Customer Party with a resume and any other qualifications available
to Supplier regarding the individual that may be reasonably requested by
Customer Party; and (d) obtain Customer Party's approval for such assignment. If
Customer Party does not approve such individual, Supplier shall promptly propose
a replacement to Customer
         
        26

--------------------------------------------------------------------------------



Party in accordance with this Section. Supplier shall provide Customer Party
with a list of all Key Individuals at least quarterly after the Effective Date
and as otherwise requested by Customer Party.
(2)Supplier shall not assign any Key Individual to the account of any Customer
Competitor without Customer Party's prior approval while such Key Individual is
assigned to the Customer account.
5.03 Replacement.
(1)Supplier shall not replace or reassign any Key Individual for at least 24
months after the date the applicable Key Individual first commenced providing
the Services, unless: (a) an individual with equal or better qualifications to
perform the Services is identified by Supplier prior to any replacement or
reassignment, and Customer Party consents to such reassignment or replacement;
or (b) such individual (i) voluntarily resigns from, or is dismissed by,
Supplier, (ii) requests the reassignment; provided that prior to such
reassignment, Supplier shall have (A) consulted with Customer regarding such
reassignment, (B) considered and reflected, as appropriate, Customer's concerns
and (C) completed a knowledge transfer and responsibility handoff procedure with
respect to such individual in an appropriate timeframe agreed upon by the
Parties in due consideration of such individual's responsibilities, (iii) fails
to perform his or her duties and responsibilities pursuant to this Agreement,
(iv) in Supplier's discretion, fails to comply with Supplier's employment
policies and requirements or (v) dies or is unable to work due to his or her
long-term illness, disability, or leave of absence.
(2)Upon notice from Customer Party, for any reasonable business reason (other
than a reason prohibited by applicable Laws) regarding any MSDO, Supplier shall
promptly (a) investigate the matter and take appropriate action which may
include (i) removing an MSDO and providing Customer with prompt notice of such
removal and (ii) replacing such individual with a similarly qualified individual
or (b) take other appropriate disciplinary action to prevent a recurrence. In
the event there are repeated such notices from Customer Party in connection with
any MSDO, Supplier shall promptly remove such MSDO from the Service Delivery
Organization. Supplier shall promptly replace any MSDO who is terminated,
resigns or otherwise ceases to perform the Services with an individual with
equal or better qualifications to perform the Services.
(3)In each case of clause (1) and clause (2), Supplier shall maintain backup and
replacement procedures for the Service Delivery Organization to maintain
continuity of the Services, ensure appropriate knowledge transfer, and document
that knowledge transfer has been successfully completed.
5.04 Conduct of Service Delivery Organization. The Service Delivery Organization
shall maintain and enforce the confidentiality provisions of this Agreement,
during and after their assignment to provide the Services, and shall comply with
Article 7. Prior to assigning an individual to the Service Delivery
Organization, Supplier shall cause such individual to enter into a
non-disclosure agreement required for all similarly situated employees, which
will
         
        27

--------------------------------------------------------------------------------



commit to protect the confidential information of Supplier and its customers and
shall include an assignment of rights clause consistent with the form set forth
in Exhibit 14. In the event Customer determines that a particular MSDO is not
conducting himself or herself in accordance with this Section, Supplier shall
promptly (1) investigate the matter and take appropriate action, which may
include (a) removing the MSDO and providing Customer with prompt notice of such
removal and (b) replacing such individual with a similarly qualified individual
or (2) take other appropriate disciplinary action to prevent a recurrence. In
the event there are repeated violations of this Section by an MSDO, Supplier
shall promptly remove the individual from the Service Delivery Organization and
terminate such individual's access to Customer Data, Customer Software and
Customer Hardware, in accordance with this Section. Once per calendar year,
Supplier shall send an e-mail to each MSDO who spends more than 50 percent of
his or her time providing Services reminding such MSDO of his or her specific
obligations under this Agreement regarding Customer's intellectual property and
the confidentiality of Customer Data. Supplier shall cause each such MSDO to
respond with an acknowledgement that he or she has read the e-mail and
understands the obligations set forth in such email. Supplier shall retain such
MSDOs' acknowledgements pursuant to Section 11.05 of this Agreement.
5.05 Subcontracting and Supplier Agents. Subject to the other provisions of this
Section, the obligations of Supplier under this Agreement shall be performed by
Supplier Party. Supplier Party shall not subcontract or delegate performance of
any of Supplier's obligations under this Agreement without Customer Party's
prior written consent for each subcontractor or delegate, as applicable;
provided, however, that Customer Party's prior consent shall not be required to
the extent any such subcontract or delegation (1) is to any entity other than a
Customer Competitor and (2) does not result in (a) Supplier paying [****] or
more per year to the applicable subcontractor or delegate and (b) any
subcontractor or delegate having access to (i) Customer Confidential Information
comprised of Personal Data, (ii) any Customer client's information or (iii) any
Customer Site or other such premises, Customer Software or Customer network.
[****]. Supplier Party shall cause the Supplier Agents and Affiliates of
Supplier Party to comply with the obligations of Supplier, including the
obligations with respect to MSDOs, under this Agreement. Supplier Party shall be
responsible for such compliance and all other acts and failures to act of the
Supplier Agents and such Affiliates. Supplier Party shall be responsible for all
payments to the Supplier Agents.
ARTICLE 6 HUMAN RESOURCES.
Supplier Party agrees that it shall offer employment and transition certain
employees of Customer [****] to Supplier in accordance with the terms and
conditions set forth in Exhibit 16.
ARTICLE 7 SERVICE LOCATIONS.
7.01 Service Locations.
The Services shall be provided from the service locations set forth in Exhibit 8
(the "Service Locations"). Customer shall grant Supplier access rights to
certain Customer facilities and in connection with such access, Supplier shall
comply with the facilities use
         
        28

--------------------------------------------------------------------------------



terms set forth in Exhibit 20. Supplier shall use Customer facilities solely to
the extent permitted in this Agreement and solely for the provision of the
Services to Customer. [****]. Provision of any Services from any other service
location (including from a service location outside the United States) must be
approved in advance by Customer Party in accordance with the governance
procedures set forth in Exhibit 1 and Exhibit 9 and the Change Control
Procedures, and Customer may, as a condition of such approval, require that any
incremental expense incurred by Customer Party or its clients as a result of
relocation to, or use of, another service location shall be reimbursed by
Supplier Party to Customer Party.
7.02 Safety, Health and Hazards. Supplier shall provide the Service Delivery
Organization with a safe and healthy workplace and shall provide the Services in
a careful and safe manner. If Customer Party notifies Supplier Party of any
non-compliance by Supplier with the provisions of this Section, Supplier shall
(promptly, if so directed, or otherwise no later than 48 hours after receipt of
such notice) implement a Customer-approved plan to correct such non-compliance.
If Supplier fails to correct such non-compliance, then Customer Party may at its
sole discretion: (1) suspend all or any part of the affected Services under this
Agreement immediately upon notice thereof to Supplier Party; or (2) activate the
Business Continuity Plan. If the Services are suspended, Supplier may commence
performing the suspended Services when corrective action has been taken
successfully by Supplier.
7.03 Security at Service Locations.
(1)The Service Locations shall have, in each case, as set forth in the Supplier
Security Policies: (a) physical access security that is at least as stringent as
such measures required of an "[****]" data center (or with respect to the [****]
Service Locations or [****], substantially equivalent security in all material
respects); and (b) electronic access security (e.g., badged access, biometric or
cipher-lock) and logical security.
(2)Supplier shall require that all MSDOs comply with the Supplier Security
Policies.
7.04 Security Relating to Competitors.
(1)If Supplier intends to provide the Services from a Service Location that is
shared with or used to provide services to a Customer Competitor, then, prior to
providing any of the Services from such Service Location, Supplier shall develop
a process, subject to Customer Party's approval, to restrict access
(electronically or physically, as applicable) in any such shared environment to
Customer Confidential Information so that Supplier's personnel providing
services to such Customer Competitor do not have access to Customer Confidential
Information.
(2)[****].
(3)In the event that Supplier Party or IBM Global Services effects or undergoes
an IBM Change in Control with, or otherwise acquires or becomes an Affiliate of,
a Customer Competitor, Supplier shall, upon Customer's request, demonstrate to
Customer's reasonable satisfaction that Supplier is, with respect to such
Customer Competitor,
         
        29

--------------------------------------------------------------------------------



complying with the security processes set forth in Section 7.04 as such process
relates to Customer Competitors.
7.05 Supplier Furnished Space. Upon Customer's request, for the purpose of
performing audits and inspections, and making site visits, in accordance with
this Agreement, Supplier shall furnish reasonable office space for Customer's or
Customer Agent's personnel at each Service Location (except the [****] Service
Locations and [****], unless otherwise required by Law), including associated
services (e.g., telephone), supplies and equipment in accordance with Exhibit 8.
7.06 Visits to Service Locations. Customer, [****]. Such tours shall be
conducted in accordance with the facilities infrastructure tour process set
forth in Exhibit 23 and in the presence of Customer Party's authorized
representative. Customer Party shall use commercially reasonable efforts to
minimize the scope and frequency of such tours.
7.07 Hardware Segregation. Supplier shall ensure that: (1) all Hardware in which
Customer Data is stored is dedicated to Customer and Physically Segregated
[****] and (2) all other Hardware used to provide the Services is Logically
Segregated.
ARTICLE 8 SERVICE LEVELS.
Supplier shall perform the Services in accordance with the Service Levels in a
manner such that Supplier achieves the applicable Service Levels. Supplier's
performance against the Service Levels (including any credits resulting from
such performance) shall be measured and assessed in accordance with the
methodology set forth in Exhibit 3. Performance Credits shall not limit Customer
Party's right to recover, in accordance with this Agreement, any damages
incurred by Customer as a result of Supplier's failure to perform the Services
in accordance with, or to achieve, the Service Levels (but shall offset any such
damages payable by Supplier in connection with the failure which resulted in the
applicable Performance Credit).
ARTICLE 9 COOPERATION WITH CUSTOMER THIRD PARTY SUPPLIERS.
9.01 Cooperation with Customer Third Party Suppliers. Notwithstanding any other
provision in this Agreement, but subject to Section 3.14, [****], to the extent
applicable, otherwise Customer shall pay for the provision of such assistance
pursuant to the Change Control Procedures and the issue escalation procedures
set forth in Article 5 of Exhibit 9), including assisting Customer in connection
with any requests for proposal for Customer Third Party Suppliers to provide
services to Customer (such as, by providing to Customer information related to
such services in order to enable Customer to draft a request for proposal
relating to such services). Supplier shall assist and cooperate (and shall
perform such actions as Non-Chargeable Changes, to the extent applicable,
otherwise Customer shall pay for the performance of such actions pursuant to the
Change Control Procedures and the issue escalation procedures set forth in
Article 5 of Exhibit 9) in good faith with Customer and the Customer Third Party
Suppliers (which cooperation shall include providing information related to
Customer's receipt of the Services that is reasonably requested by Customer), to
the extent reasonably required by Customer and provided that such Customer Third
Party Suppliers are bound by confidentiality provisions no less stringent than
those of Customer in
         
        30

--------------------------------------------------------------------------------



this Agreement, to coordinate Supplier's provision of the Services and the
performance by Customer and the Customer Third Party Suppliers of services that
are related to, or otherwise interface or are integrated with, the Services.
Such assistance and cooperation shall include:
(1)provision of requested and applicable written information concerning the
Services, data and technology used in providing the Services, including
information regarding the operating environment, system constraints and
operating parameters, and other reasonably requested non-Confidential
Information;
(2)logical access to Customer's systems and architecture configurations to the
extent reasonably requested by Customer Third Party Suppliers and authorized by
Customer; provided, however, that Section 3.16 shall apply to the extent
Supplier's failure to provide the Services in accordance with the Service Levels
is directly attributable to such access obligations;
(3)access to the Service Locations, subject to the Supplier Security Policies;
provided, however, that (a) Supplier shall provide such access, on a one-time
basis, only to the extent required to cooperate with a Customer Third Party
Supplier, (b) Supplier shall not be required to provide such access to Service
Locations leased or owned by Supplier to any Supplier Competitor that is a
successor to, or replacement of, Supplier Party and (c) the Service Locations
shall not be used to perform any portion of the Services that are insourced or
resourced pursuant to Section 3.14; and
(4)access to the Supplier Software, Developed Supplier Software and Supplier
Hardware to the extent reasonably requested by Customer Third Party Suppliers
and agreed by the Parties; provided, however, that (a) Supplier shall not be
required pursuant to this Section to provide such access to any Supplier
Competitor that is a successor to, or replacement of, Supplier Party and
(b) such Supplier Software, Developed Supplier Software and Supplier Hardware
shall not be used pursuant to this Section to perform any portion of the
Services that are insourced or resourced pursuant to Section 3.14.
Supplier shall provide such additional assistance and support (and shall provide
such additional assistance and support as Non-Chargeable Changes, to the extent
applicable, otherwise Customer shall pay for the provision of such additional
assistance and support pursuant to the Change Control Procedures and the issue
escalation procedures set forth in Article 5 of Exhibit 9) to Customer as
Customer may request from time to time. To the extent Customer requests Supplier
to act as project manager with respect to any Customer Third Party Supplier,
Supplier shall provide any such assistance and support in accordance with the
Change Control Procedures (and shall provide such support as a Non-Chargeable
Change, to the extent applicable, otherwise Customer shall pay for the provision
of such support pursuant to the Change Control Procedures and the issue
escalation procedures set forth in Article 5 of Exhibit 9).


9.02 Cooperation on Issues and Service Problems. Supplier shall cooperate with
Customer and the Customer Third Party Suppliers to establish the root cause of
any failure: (1) by Supplier to perform its obligations under this Agreement and
(2) by any Customer
         
        31

--------------------------------------------------------------------------------



Third Party Supplier to perform its obligations relating to Customer (each such
failure, a "Service Problem"). If the root cause of a Service Problem falls
within the responsibility of Supplier, Supplier shall promptly resolve the
Service Problem in accordance with the terms of this Agreement.
9.03 Disputes Related to Cooperation.
(1)If there is a dispute between Supplier and any Customer Third Party Supplier
(any such combination of Supplier and Customer Third Party Supplier disputing
parties, the "Disputing Parties"), or between Customer and Supplier, regarding
the allocation of responsibility for an issue or Service Problem between
Supplier and such Customer Third Party Supplier (each such dispute, a "Supplier
Dispute"), at the request of Customer Party, Supplier shall use commercially
reasonable efforts to resolve such Supplier Dispute without Customer's
intervention no later than five business days after such request. If the
Disputing Parties are not able to resolve such Supplier Dispute within such time
period, Supplier shall (a) advise Customer Party in writing of the Supplier
Dispute as soon as reasonably possible, (b) provide information to Customer
Party concerning the Supplier Dispute and (c) provide Supplier's recommendation
for remedying the Supplier Dispute. Customer Party may require (x) additional
information concerning the Supplier Dispute and (y) the Disputing Parties to
attend meetings to determine the appropriate resolution of the Supplier Dispute.
(2)[****]. Notwithstanding the Supplier Dispute, Customer Party shall after such
date pay Supplier Party for such services performed after such date using the
applicable hourly rates set forth in Exhibit 4. If Supplier Party wishes to
pursue further the resolution of the Supplier Dispute, Supplier Party shall
submit the issue to Customer Party for an expedited dispute resolution process
within five business days of Customer Party's direction to commence the
applicable services. The Contracting Parties shall consider the Supplier Dispute
in accordance with the dispute resolution procedures set forth in Section 29.04;
provided, however, that such dispute resolution process shall be completed as
between the Contracting Parties within 15 days of its submittal. If, after such
15 day period, the Contracting Parties remain in disagreement, either
Contracting Party may submit the dispute to a court of competent jurisdiction,
subject to Section 29.09. Pending final adjudication of the dispute by such
court, Supplier shall continue to perform such services in accordance with the
terms of this Agreement. If it is determined, either through the dispute
resolution procedures set forth in Section 29.04 or final adjudication of such
dispute by a court, that Supplier is not responsible under this Agreement for
curing the disputed Service Problem, Customer Party shall pay Supplier Party
(using the applicable hourly rates set forth in Exhibit 4) for any additional
costs and expenses incurred (that were not otherwise reimbursed by Customer
Party pursuant to this Section 9.03(2)) as a result of Supplier's efforts to
correct such disputed Service Problem, along with Interest on such payments
calculated from the date payment should have been made. If it is so determined
that Supplier is responsible under this Agreement for curing the disputed
Service Problem, Supplier Party shall refund any amounts paid by Customer Party
to Supplier Party for
         
        32

--------------------------------------------------------------------------------



Supplier's efforts to correct the disputed Service Problem, along with Interest
on such payments calculated from the date of payment.
9.04 Customer Responsibilities. Customer Party's responsibility pursuant to this
Article with respect to any Customer Third Party Supplier shall be limited to
using commercially reasonable efforts to cause such Customer Third Party
Suppliers to perform as specified in this Article. Supplier Party shall advise
Customer Party of any failure by any Customer Third Party Supplier to so
cooperate, and to the extent adversely affected, Supplier's performance shall be
excused and this Agreement shall be appropriately adjusted in accordance with
the Change Control Procedures.
ARTICLE 10 LICENSES AND PROPRIETARY RIGHTS.
10.01 Customer Software and Work Product. Customer shall retain all of its
right, title and interest in and to the Customer Software and Customer Work
Product. To the extent Supplier will use the Customer Software or Customer Work
Product in connection with providing the Services, Customer grants Supplier and
Supplier Agents (provided that such Supplier Agents are bound by confidentiality
obligations similar to those of Supplier hereunder), during the Term, a global,
royalty-free, non-exclusive, non-transferable license to access, use and copy
the Customer Software and Customer Work Product (but only to the extent
permitted by any applicable third party license agreement), in each case, to the
extent necessary for Supplier to perform its obligations hereunder; provided,
however, that the license granted to Supplier (and to the extent set forth in
this Section, to Supplier Agents) in this Section with respect to Customer
Software which Customer licenses from a third party shall be limited to the
object code format of such third-party Customer Software. Subject to the license
granted to Supplier (and to the extent set forth in this Section, to Supplier
Agents) pursuant to this Section, to the extent Supplier or any Supplier Agent
obtains any rights in Customer Software or Customer Work Product, Supplier and
any applicable Supplier Agent hereby irrevocably and perpetually assigns,
transfers and conveys to Customer Party (or the Affiliate of Customer designated
by Customer Party) without further consideration all of its right, title and
interest in and to the Customer Software and Customer Work Product. Upon
Customer's request, Supplier and any applicable Supplier Agent shall execute any
documents (or take any other actions) as may reasonably be necessary, or as
Customer may request, to perfect Customer's (or Customer's designee's) ownership
in and to the Customer Software and Customer Work Product.
10.02 Supplier Software and Work Product.
(1)Supplier shall retain all of its right, title and interest in and to the
Supplier Software and Supplier Work Product. To the extent Customer will use
Supplier Software or Supplier Work Product in connection with the Services,
Supplier grants Customer and the Service Recipients, during the Term, a global,
royalty-free, irrevocable during the Term, non-exclusive license to access, use
and copy the object code versions of Supplier Software and Supplier Work
Product, in each case, to the extent necessary for (a) Customer and the Service
Recipients to receive the Services and (b) the Customer Software to be operable
using ordinary course methodologies and work efforts. Such
         
        33

--------------------------------------------------------------------------------



license shall extend to third parties providing services to Customer to the
extent necessary for Customer to receive the Services and provided such third
parties are bound by confidentiality obligations similar to those of Customer
hereunder. Supplier shall be responsible for obtaining any consents necessary to
provide the license granted to Customer and the Service Recipients under this
Section. Subject to the license granted to Customer and the Service Recipients
pursuant to this Section, to the extent Customer or any Service Recipient
obtains any rights in Supplier Software or Supplier Work Product, Customer and
any applicable Service Recipient hereby irrevocably and perpetually assigns,
transfers and conveys to Supplier Party (or the Affiliate of Supplier designated
by Supplier Party) without further consideration all of its right, title and
interest in and to the Supplier Software and Supplier Work Product. Upon
Supplier's request, Customer and any applicable Service Recipient shall execute
any documents (or take any other actions) as may reasonably be necessary, or as
Supplier may request, to perfect Supplier's (or Supplier's designee's) ownership
in and to the Supplier Software and Supplier Work Product. Supplier shall notify
Customer prior to Supplier's use of any Supplier Software to provide the
Services, which notification shall include information as to whether such
Supplier Software is commercially available on a subscription basis. [****].
(2)With respect to any third party Software that Supplier is using to provide
the Services at the end of the Term, Supplier shall, with respect to each such
Software item, (a) transfer, assign or sublicense such third party Software to
Customer or its designee at no additional cost or expense to Customer (including
any fees in connection with such transfer, assignment or sublicense, except for
any ongoing license fees and maintenance fees associated with such third party
Software licenses) and (b) with respect to Restricted Third Party Software,
assist Customer or its designee in obtaining a license to (i) such Restricted
Third Party Software or (ii) a functionally equivalent substitute Software
product, as approved by Customer, for such Restricted Third Party Software.
(3)With respect to Supplier Software that is proprietary to Supplier,
commercially available on a subscription basis, and is being used by Supplier to
provide (or Customer to receive) the Services at the end of the Term (and for
which Customer does not already have an existing license agreement), upon
Customer's request, Supplier shall license the object code version of requested
Supplier Software to Customer after the Term, and Customer shall pay applicable
subscription fees for such Supplier Software, under terms, conditions and
pricing [****]. Customer shall bear the ongoing support and maintenance charges
and other applicable charges [****].
(4)Notwithstanding Section 10.02(1), with respect to Supplier Software that is
proprietary to Supplier, not commercially available on a subscription basis as
notified to Customer pursuant to Section 10.02(1), and is being used by Supplier
to provide (or Customer to receive) the Services at the end of the Term (and for
which Customer does not already have an existing license agreement), (a) [****].
10.03 Developed Software and Work Product.
         
        34

--------------------------------------------------------------------------------



(1)Customer Party shall own and have all right, title and interest in and to the
Developed Customer Software and Developed Work Product. Supplier Party
irrevocably assigns, transfers and conveys to Customer Party all of its right,
title and interest (including ownership of copyright) in and to the Developed
Customer Software and Developed Work Product. Supplier Party shall execute any
documents (or take any other actions) as may be necessary, or as Customer Party
may request, to perfect the ownership of Customer Party in the Developed
Customer Software and Developed Work Product. Customer Party may designate any
Affiliate of Customer to be the owner of such Developed Customer Software or
Developed Work Product for purposes of this Section, in which case the
references to Customer Party in this Section shall be to such Affiliate.
Customer Party grants Supplier Party a global, royalty-free, irrevocable,
perpetual, non-exclusive license to access, use, copy, maintain and modify (and
except to the extent set forth in the applicable Statement of Work, also to
make, sell and sublicense, and, in each case, to authorize others to do the
same) the Developed Customer Software that is: (a) implemented to manage, or is
integrated into, Customer's information technology environment; (b) of the type
used by service providers to manage information technology environments and data
centers generally, (c) not specific to the Customer Lines of Business or
Customer's business, and (d) a work that is not a modification, enhancement or
derivative of Customer Software.
(2)Supplier Party shall own and have all right, title and interest in and to the
Developed Supplier Software. Customer Party irrevocably assigns, transfers and
conveys to Supplier Party all of its right, title and interest (including
ownership of copyright) in and to the Developed Supplier Software. Customer
Party shall execute any documents (or take any other actions) as may be
necessary, or as Supplier Party may request, to perfect the ownership of
Supplier Party in the Developed Supplier Software. Supplier Party may designate
any Affiliate of Supplier to be the owner of such Developed Supplier Software
for purposes of this Section, in which case the references to Supplier Party in
this Section shall be to such Affiliate. To the extent agreed in a Statement of
Work in respect of the applicable Developed Supplier Software, Supplier Party
grants Customer Party a global, royalty-free, irrevocable, perpetual,
non-exclusive license to access, use, copy, maintain, modify, make (and, in each
case, to authorize others to do the same) the object code versions (or, to the
extent set forth in the applicable Statement of Work, source code versions) of
Developed Supplier Software solely to provide Services to the Customer and to
allow Customer to provide services to its clients. [****].
10.04 Inventions. Except to the extent otherwise set forth in the applicable
Statement of Work, with respect to Inventions embodied in, or otherwise
incorporated into, Developed Customer Software, Customer Party shall own such
Inventions and only Customer Party may seek patent protection for the
Inventions. Supplier irrevocably assigns, transfers and conveys to Customer
Party all of its right, title and interest in such Inventions. Supplier shall
execute any documents (or take any other actions) as may be required to file
applications and to obtain patents in the name of Customer Party in any
countries covering the Inventions. Customer Party may designate any Affiliate of
Customer to be the owner of such invention for purposes
         
        35

--------------------------------------------------------------------------------



of this Section, in which case the references to Customer Party in this Section
shall be to such Affiliate. Except to the extent otherwise set forth in the
applicable Statement of Work, with respect to any other Invention, the
Contracting Parties shall own such Inventions jointly, with no accounting.
10.05 Third Party Restrictions. Customer shall notify Supplier of any third
party restrictions on Supplier's use of the Customer Software and Customer Work
Product provided hereunder and Supplier shall comply with any such restrictions.
Supplier shall notify Customer of any third party restrictions on Customer's use
of the Supplier Software, Developed Supplier Software and Supplier Work Product
provided hereunder and Customer shall comply with any such restrictions;
provided, however, that, (1) no such third party restriction shall relieve
Supplier of its obligation to provide the Services in accordance with this
Agreement and (2) upon Customer's request, Supplier shall propose workarounds to
any such restriction.
10.06 Software Maintenance. With respect to Supplier proprietary Software that
is part of the Supplier Software or Developed Supplier Software licensed to
Customer under this Agreement and that is commercially available, Supplier shall
provide maintenance support to Customer with respect to such Software upon
expiration or termination of this Agreement, subject to the execution by the
Parties of a separate maintenance agreement and the payment by Customer of
maintenance fees [****].
ARTICLE 11 DATA.
11.01 Ownership of Data. Customer shall retain all of its right, title and
interest in and to the Customer Data. Supplier shall not use (except as
necessary to perform the Services), disclose, transfer or provide any Customer
Data without Customer Party's prior approval. Supplier shall not access Customer
Data (including Personal Data) from outside the United States without the prior
written approval of Customer Party; provided, however, that such approval shall
not be required by Supplier to access Customer Data (other than Personal Data)
from outside the United States using Supplier's proprietary "G Smart" services,
solely for the purposes of generating reports detailing Services performance and
network monitoring. To the extent Supplier has any rights in Customer Data,
Supplier hereby irrevocably and perpetually assigns, transfers and conveys to
Customer Party (or the Affiliate of Customer designated by Customer Party)
without further consideration, all of its right, title and interest in and to
the Customer Data. Upon Customer Party's request, Supplier shall execute any
documents (or take any other actions) as may be necessary, or as Customer Party
may request, to enforce these rights of Customer in Customer Data. Supplier
shall limit the disclosure of any Customer Data to only those Supplier personnel
who have been subject to background screening as provided in Article 5 and who
have been advised of the confidential and proprietary nature of such Customer
Data and who have acknowledged the obligation to maintain the confidentiality of
Customer Data in accordance with the terms of this Agreement. Additionally,
Supplier shall only disclose to such Supplier personnel Customer Data that is
required for such personnel to provide the Services.


         
        36

--------------------------------------------------------------------------------



11.02 Correction of Errors. Supplier shall promptly correct any errors or
inaccuracies in Customer Data that are created by Supplier, at no additional
cost or expense to Customer except to the extent that such errors or
inaccuracies were created by Supplier working under the direction of Customer or
Customer's Agent and the efforts to correct such errors or inaccuracies could
not be performed as a Non-Chargeable Change. Supplier shall inform Customer
Party or its designee of any such corrections.
11.03 Provision and Return of Data. Upon Customer Party's request and as
directed by Customer Party, Supplier shall promptly: (1) provide or return
Customer Data, or requested portion thereof, to Customer; and (2) Destroy or
Erase the Customer Data, or requested portion thereof, in Supplier's possession.
Any archival tapes containing Customer Data shall be used by Supplier solely for
back-up purposes and shall remain subject to the confidentiality and security
provisions of this Agreement.
11.04 Data Security and Computer Access. The roles and responsibilities of the
Parties with respect to the security and control of Customer Data shall be set
forth in Attachment 2-G to Exhibit 2. Supplier shall comply with Customer's
information security policies, standards and procedures as set forth in
Exhibit 12 (collectively, the "Data Safeguards"). Supplier shall modify the
Services to comply with any changes in the Data Safeguards communicated to
Supplier Party by Customer Party. Supplier shall perform such modification (and
shall perform such modification as a Non-Chargeable Change, to the extent
applicable, otherwise Customer shall pay for the performance of such
modification pursuant to the Change Control Procedures and the issue escalation
procedures set forth in Article 5 of Exhibit 9). If Supplier discovers or is
notified of a failure to comply with the Data Safeguards, or of a breach or
attempted breach of Customer's information security, Supplier Party shall
promptly (but, in any event, within 24 hours): (1) notify Customer Party; and
(2) if Supplier was responsible for the failure, breach or attempted breach,
(a) investigate and cure such failure, breach or attempted breach and
(b) provide satisfactory assurance to Customer Party that such failure, breach
or attempted breach will not recur. Information relating to any such failure,
breach or attempted breach shall be deemed the Confidential Information of
Customer and shall not be disclosed by Supplier other than in accordance with
this Agreement.
11.05 Records Management. Supplier shall maintain, in secure locations (to
prevent destruction and unauthorized access) and in accordance with Generally
Accepted Accounting Principles and Practices, records sufficient to document the
Services and Fees. Supplier shall retain records relating to the Services and
its performance pursuant to this Agreement (including records relating to Change
management, problem management, [****], and all operational and system
documentation) for at least five years, unless a longer period is required by
Law. Upon Customer's request, such records shall be made available for
Customer's review.
11.06 Privacy and Personal Data. Supplier acknowledges that in providing the
Services Supplier will process Customer Data (including Personal Data) that is
subject to the Data Protection Laws. Accordingly, with respect to any Personal
Data, Supplier shall:
         
        37

--------------------------------------------------------------------------------



(1)Supplier shall only process Personal Data in accordance with the documented
instructions that Supplier receives from Customer, including [****];
(2)not use, disclose, transfer or process such Personal Data for any other
purpose, including for its own commercial benefit, unless agreed to by Customer
Party;
(3)treat all Personal Data as the Confidential Information of Customer;
(4)not permit the alteration or deletion of any Personal Data created by
Supplier on behalf of Customer unless expressly authorized by Customer;
(5)implement reasonable technical and organizational measures designed to
protect Personal Data against accidental or unlawful destruction or accidental
loss or alteration, or unauthorized disclosure or access and against all other
unlawful forms of processing. In particular, "reasonable technical and
organizational measures" must meet or exceed the requirements of the Data
Safeguards, Supplier Laws, [****], and Customer's instructions with respect to
Customer Laws and Laws applicable to Customer's clients; provided, however, that
should such [****] or Customer instructions require legal interpretation,
Customer shall provide such legal interpretation in writing to Supplier, and
Supplier shall have no responsibility for the accuracy of such legal
interpretation by Customer. Supplier shall use good faith efforts to assist
Customer in determining whether such [****] and Customer Laws and Laws
applicable to Customer's clients require changes in Supplier's security
configurations, and in determining the most effective manner in which such
changes can be implemented;
(6)notify Customer Party within [****] upon learning of any breach or potential
breach of the security of the Personal Data, or any unlawful or unauthorized
uses or disclosures of Personal Data (collectively, a "Data Security Event") and
investigate and cure such Data Security Event (including, by complying with any
Customer instructions in connection with such Data Security Event); provided,
however, that to the extent such Data Security Event is not a result of
Supplier's breach of its obligations under this Agreement and such investigation
and cure cannot be performed as a Non-Chargeable Change, Customer Party shall,
in accordance with the Change Control Procedures, pay for such investigation and
cure;
(7)notify Customer Party prior to any change that is made with respect to
Supplier's organizational or technical measures taken to protect Personal Data
that could affect the controls or standards of protection previously specified
or approved;
(8)notify Customer Party promptly in writing (and in any event no later than two
days after receipt) of any communication received from a Data Subject relating
to the Data Subject's rights to access, modify or correct his or her Personal
Data, and shall comply with all reasonable instructions of Customer Party before
responding to such communications;
(9)notify Customer Party promptly in writing (and in any event no later than two
days after receipt) of any communication received from a data protection
authority or other
         
        38

--------------------------------------------------------------------------------



regulatory agency relating to the processing of Personal Data, and shall comply
with all reasonable instructions of Customer Party before responding to such
communications;
(10)notify Customer Party promptly in writing (and in any event no later than
two days after learning) if Supplier becomes unable to perform its obligations
with respect to the processing of Personal Data hereunder;
(11)comply with the provisions of this Agreement and the reasonable instructions
of Customer Party to return, store or Destroy or Erase the Personal Data;
(12)(a) comply with the Data Protection Laws applicable to Supplier in
connection with the performance of the Services; (b) not take, or omit to take,
any action that Supplier knows would cause Customer to contravene any Data
Protection Law, unless directed to do so by Customer notwithstanding Supplier's
notification to Customer of a potential breach of the Data Protection Laws; and
(c) take any additional steps reasonably requested by Customer Party to comply
with any notification or other obligations under such Laws (including, in
response to any request made by any data protection regulator or any Data
Subject); and
(13)limit access to and possession of Personal Data only to MSDOs whose
responsibilities under this Agreement reasonably require such access or
possession.
11.07 Data Protection Agreement. If requested by Customer's clients, or if
Supplier is not registered with respect to the handling and processing of
Customer's Personal Data under the safe harbor framework developed by the U.S.
Department of Commerce in coordination with the European Commission, the Parties
agree to execute the model contract promulgated by the European Commission and
in accordance with Regulation (EU) 2016/679, the General Data Protection
Regulation, together with any additional implementing legislation, rules or
regulations that are issued by applicable supervisory authorities together with
any applicable national legislation implementing or replacing GDPR from time to
time. Any model contract entered into pursuant to the above shall be entered
into solely for the purpose of complying with the relevant E.U. Data Protection
Laws and Regulations and will in no event modify or affect, directly or
indirectly, the regime on liability agreed between the Parties under this
Agreement, or otherwise modify this Agreement. Customer shall remain solely
responsible for determining the purposes for, and means of, processing Customer
Data by Supplier under this Agreement.
11.08 HIPAA Compliance. [****].
ARTICLE 12 CONSENTS.
12.01 Supplier Consents. Supplier shall, at its cost and expense, obtain,
maintain and comply with the Supplier Consents. In the event Supplier is unable
to obtain a Supplier Consent, Supplier shall implement (at its own cost and
expense), subject to Customer's prior approval, alternative approaches as
reasonably necessary to provide the Services without such Supplier Consent.
         
        39

--------------------------------------------------------------------------------



12.02 Customer Consents. Customer shall, at its cost and expense, obtain and
maintain the Customer Consents. Customer shall comply with the Customer
Consents. In the event that Customer has not obtained all Customer Consents as
of the Effective Date, Supplier shall implement, at Customer's cost and expense
and subject to Customer's prior approval, alternative approaches as reasonably
necessary to provide the Services without such Customer Consent. Supplier shall
comply with the Customer Consents.
12.03 Cooperation. Each Party shall reasonably cooperate with the other in
obtaining the Consents, including by executing reasonable confidentiality
agreements if required by the applicable third party.
ARTICLE 13 FEES.
13.01 Fees. Subject to Section 15.04, in consideration of Supplier providing the
Services (including Services procured from an alternate source by Supplier in
accordance with Section 27.02), Customer Party shall pay Supplier Party the Fees
in accordance with Exhibit 4. Without limiting Customer's obligation to pay
(1) undisputed Fees in accordance with Section 15.03 and (2) disputed Fees which
the Parties agree shall be paid to Supplier in accordance with Section 15.04,
Customer Party shall be under no obligation to pay any Fees for Services not
provided by Supplier to Customer.
13.02 Expenses. Except as expressly set forth in this Agreement, all expenses
are included in the Fees and there shall be no charges, expenses, costs or other
amounts (including for Software, Hardware, facilities, telecommunications,
transition or export) to be paid by Customer Party for the performance of
Supplier's obligations pursuant to this Agreement. If any expenses are expressly
set forth to be reimbursed by Customer Party, such expenses shall be reimbursed
pursuant to Article 15 but only if such expense is: (1) reasonable and
customary; (2) approved by the Customer Party in accordance with the governance
procedures set forth in Exhibit 9; and (3) itemized on the applicable invoice
with receipts supporting each expense over $75.
13.03 Intentionally Left Blank.
13.04 Certain Changes in Control. [****].
ARTICLE 14 TAXES.
14.01 Sales Taxes. Customer Party shall pay all sales or use taxes ("Sales
Taxes") due with respect to the receipt of the Services. Supplier Party shall
pay all other taxes imposed on Supplier with respect to its internal operations
and costs related to its provision of the Services and [****]. Each Contracting
Party shall bear sole responsibility for its taxes on its own net income,
employees and real property or leased real property.
14.02 Invoice Details. Supplier Party shall provide Customer Party the details
relating to the applicable Sales Tax as a separate line item on each invoice
from Supplier Party.


         
        40

--------------------------------------------------------------------------------



14.03 Tax Cooperation.
(1)The Contracting Parties shall reasonably cooperate with each other to more
accurately determine each of Customer's and Supplier's tax liability and to
minimize such liability, to the extent legally permissible and in accordance
with the other terms of this Agreement, including Section 7.01.
(2)In the event of a change in applicable Law or administrative pronouncement or
practice that will result in an increase in a Sales Tax for which Customer Party
is responsible, Supplier Party shall (a) notify Customer Party of such change in
Law or administrative pronouncement or practice and (b) cooperate with Customer
Party (including with any employees, professional advisors (including
accountants), contractors and other agents of Customer Party) to review and
mitigate Customer Party's relevant tax liabilities.
(3)In the event of an audit or contest by a relevant taxing authority of Sales
Taxes that such taxing authority expressly indicates is payable by Customer
Party, Supplier Party shall, as promptly as practicable, (a) notify Customer
Party of the pendency of such audit or contest and (b)  inform Customer Party to
the extent that Customer is expressly identified in the audit, of the progress
of such audit or contest at reasonable intervals. Supplier shall demonstrate
good faith in defending its tax position as such position relates to Customer.
To the extent permissible under Law, Supplier shall provide Customer timely
opportunity to review and contest any assessment applicable to Customer.
ARTICLE 15 INVOICE AND PAYMENT.
15.01 Invoices Generally. Supplier Party's invoices shall be accompanied by such
records or other written proof as Customer Party deems adequate to verify the
amounts billed and shall be in the form required by Customer Party. A properly
prepared and correct invoice is an original document received at the proper
Customer Party address, as indicated in Exhibit 4, that is in the form set forth
in Exhibit 4. If an invoice is not provided substantially in accordance with
Exhibit 4, or is otherwise incomplete or incorrect due to clerical error or any
other manifest error (e.g., an incorrect amount or an item for which Customer
Party is not responsible for payment), (1) Supplier Party shall issue a
corrected invoice no later than [****] business days after Customer's notice and
(2) Customer Party shall pay in accordance with Section 15.03 and Section 15.04
the amount of Fees which should have been invoiced in a correct invoice as
though Customer Party received such correct invoice on the [****] day of the
applicable month.
15.02 Invoice Timing. Supplier Party shall submit invoices to Customer Party for
the Fees applicable to the Services as described herein and as further described
in Exhibit 4. [****]. Services are considered received in the month in which
such Service is: (1) performed, if such Service is provided on a time and
materials basis or monthly fee basis; or (2) completed, based on any applicable
milestones. Supplier Party shall not invoice Customer Party, and Customer Party
shall have no obligation to pay Supplier Party, any amounts (other than amounts
relating to Pass-Through Expenses, Managed Agreements, Assigned Agreements
         
        41

--------------------------------------------------------------------------------



and, without limiting each Party's indemnity obligations relating to taxes
hereunder, taxes) that are not invoiced within [****] after performance of the
applicable Service.
15.03 Payment. Subject to Section 15.04, Customer Party shall pay Supplier Party
the Fees for the Services invoiced in accordance with Section 15.02 as follows:
(a) [****] (the "Payment Date"); provided, however, that if Supplier Party fails
to issue an invoice in accordance with the timing requirements set forth in
Section 15.02, or if Supplier Party fails to correct an invoice in accordance
with the timing requirements set forth in Section 15.01, then Customer Party
shall pay such invoice within [****] after Customer Party's receipt of such
invoice. At Customer Party's option, payment shall be made by electronic funds
transfer, wire or check. Payment by electronic funds (or wire) shall be
considered made when released from Customer Party's account. Payment by check
shall be considered made when post-marked by the U.S. Postal Service. If
Customer Party fails to pay the undisputed invoiced Fees within five days after
the Payment Date in any Contract Year, Customer Party shall pay interest on the
unpaid invoiced Fees as follows: [****].
15.04 Withholding; Rights of Set-Off.
(1)Customer Party may, at any time on or before the Payment Date, withhold
amounts that it disputes in good faith by providing Supplier Party a notice that
describes the dispute in reasonable detail. The aggregate amounts withheld by
Customer Party for all then-current disputes shall not exceed the [****] (the
"Withholding Cap"); provided, however, that with respect to any month in which
no Fees were paid or payable (in the aggregate) under this Agreement in the
month prior to the month in which the dispute is raised, the Withholding Cap
shall be [****]. If Customer Party disputes amounts in the aggregate that are
(a) [****]. If Customer Party disputes in good faith any amounts subsequent to
payment thereof, [****]. In the event Supplier Party disputes the withholding of
amounts by Customer Party, Supplier Party may notify Customer Party and such
dispute shall be handled in accordance with the dispute resolution procedures
set forth in Section 29.04. Upon resolution of such dispute, the amount, if any,
payable to Supplier Party will be paid by Customer Party to Supplier Party with
Interest, calculated from the date payment should have been made.
(2)With respect to any amount that the Contracting Parties agree should be
reimbursed to Customer Party by Supplier Party or is otherwise payable to
Customer Party by Supplier Party, and any Interest thereon calculated from the
date of payment or the date reimbursement was due, Customer Party may, in
accordance with the Contracting Parties' agreement, deduct the entire or
prorated amount owed to Customer Party against the Fees or, at the request of
Customer Party, Supplier Party shall pay such amounts to Customer Party at or
after the end of the Term.
15.05 Currency. Except as otherwise agreed upon by the Contracting Parties, each
invoice submitted to Customer Party shall be denominated and paid in United
States Dollars.


         
        42

--------------------------------------------------------------------------------



ARTICLE 16 GOVERNANCE AND CHANGE CONTROL.
16.01 Governance. The Parties shall comply with the governance procedures set
forth in Exhibit 9.
16.02 Service Requests and Changes of Scope.
(1)Any changes to the Services not otherwise contemplated in Exhibit 1 shall be
made in accordance with the Change Control Procedures set forth in Exhibit 9.
(2)No Fees or other amount shall be payable by Customer in connection with a
Change to the extent the applicable portion of such Change is a Non-Chargeable
Change. With respect to any portion of a Change which is not otherwise a
Non-Chargeable Change, Customer shall pay for the performance of such action
pursuant to the Change Control Procedures and the issue escalation procedures
set forth in Article 5 of Exhibit 9; provided, however, that with respect to any
portion of a Change which (a) is not otherwise a Non-Chargeable Change and
(b) is implemented by Supplier as a change to benefit multiple Supplier clients,
the Fees payable by Customer in respect of such Change shall be an amount no
greater than that which reflects an equitable allocation of the costs and
expenses associated with such Change among Customer and any such other Supplier
clients based on the number of Supplier clients, including Customer, who benefit
from such change.
ARTICLE 17 REPORTS, DATA AND REAL TIME DATA ACCESS.
Supplier shall provide to Customer the reports and data identified in
Exhibit 10. Supplier shall provide Customer (1) upon Customer's request, access
to the Customer Data held by Supplier in real time (to the extent the systems
and Customer Data are configured for real time access pursuant to the Customer
Architecture) and (2) upon Customer's request, access to all training materials,
job aids and other materials agreed upon by the Parties that are used by
Supplier in the performance of the Services. In each case, Supplier shall
provide such access to the extent required for Customer to receive the Services.
ARTICLE 18 AUDITS.
18.01 Services Audits. Upon [****], Supplier shall provide to Customer and any
of its clients, and any of Customer's or Customer's client's regulators,
accountants and auditors (collectively, the "Customer Auditors") with (1) [****]
and (2) any assistance requested by Customer with respect to access described in
the preceding clause (1) [****]. Audits performed pursuant to this Section 18.01
shall not be performed by a Supplier Competitor. [****].
18.02 Audit Controls.
(1)Supplier shall comply with, shall provide the Services to satisfy and shall
otherwise not cause the in-scope Customer computer systems to fail to satisfy
the internal audit controls of Customer as provided to Supplier by Customer
(including any corrective recommendations or other Customer Party instructions).
In addition, Supplier shall assist Customer in addressing its audit control
requirements, such as: (a) participating
         
        43

--------------------------------------------------------------------------------



in any reviews by Customer as to compliance with such requirements; and
(b) including Customer in any reviews by Supplier as to compliance with such
requirements.
(2)Supplier shall, at its cost and expense, maintain controls and procedures
("Supplier Controls") in the facilities under its control from which the
Services are provided in accordance with [****].
18.03 Fees Audits. Twice in each Contract Year (or more frequently if required
by any governmental or regulatory authority), upon 10 days' notice from Customer
Party (unless exigent circumstances require a shorter notice period), and in
accordance with the procedures established by Customer Party and made available
to Supplier Party, Supplier shall provide [****]. If such audit reveals that
Supplier Party has overcharged Customer Party, upon notice from Customer Party
of the amount of such overcharge: (1) Supplier Party shall promptly pay to or
credit Customer Party, as Customer Party requests, the amount of the overcharge
[****], calculated form the date of payment; and (2) [****]. Supplier Party may
dispute the results of such audit in good faith in accordance with the dispute
resolution procedures set forth in Section 29.04, and until it is determined
that Supplier has overcharged Customer Party, Supplier Party shall have no
obligation to pay or credit Customer Party the disputed amount and Overcharge
Interest.
18.04 SSAE 18 and Sarbanes-Oxley.
(1)Supplier Party shall at its cost and expense have an independent third party
auditor conduct a SSAE 18 Type II review (or an equivalent successor audit
approved by a commission, professional association or other entity which reviews
and comments on audit industry practices, such as the Public Company Accounting
Oversight Board) [****] of the Services at each Service Location owned or leased
by Supplier (except the [****] Service Locations) for the periods from [****]
during the Term. [****] if: (a) Supplier generally conducts a [****] of services
provided to all its customers, (b) such [****] is consistent with industry
standards and practices utilized by [****], and (c) Supplier Party provides
Customer Party auditor update letters with respect to each of the above [****]
ending after the end of the most recent applicable [****] period, in form and
substance as set forth in Exhibit 27.
(2)Supplier Party shall, as soon as the report of the audits set forth in
Section 18.04(1) is available [****], Supplier Party shall (a) inform Customer
Party of the reason for the delay, (b) meet as soon as reasonably practicable
with Customer and Customer Auditors to explain such delay and any ongoing
related remediation, and (c) upon Customer's reasonable request, provide
Customer Party with updates to address (and to the extent commercially
reasonable, to alleviate) Customer's reasonable concerns relating to such audit.
(3)Supplier Party shall, at its cost and expense, promptly notify Customer Party
of the action plan to be used to remediate, and shall thereafter remediate as
soon as possible, any weakness or deficiency that has resulted in a qualified
SSAE 18 Type II report, or
         
        44

--------------------------------------------------------------------------------



that could reasonably be expected to result in a qualified SSAE 18 Type II
report, in respect of Supplier Controls identified in such SSAE 18 Type II
reports. Any testing to verify such remediation shall be completed no later than
[****] days after identification of a material weakness or deficiency. Supplier
Party shall cause its auditors to provide updates no later than [****] days
following remediation in an agreed upon procedures report regarding when such
weaknesses or deficiencies have been corrected and that the Supplier Controls
are functioning effectively.
(4)At the request and option of Customer Party, Supplier Party shall deliver to
Customer Party, within [****] days after such request, an auditor's update
letter or a certificate from an appropriate officer or representative of
Supplier, in form and substance as set forth in Exhibit 27, updating the most
recent SSAE 18 Type II report of the applicable Contract Year by certifying that
Supplier is in compliance in all material respects with its obligations with
respect to the Supplier Controls, including a certification that no changes have
been made to the Supplier Controls without the approval of Customer Party.
[****].
(5)Supplier Party shall be responsible for the costs and expenses associated
with the preparation of each SSAE 18 Type II report described above in
accordance with this Section and any agreed upon procedures report agreed upon
by the Contracting Parties.
(6)Supplier Party shall promptly respond to inquiries from Customer Party and,
upon [****].
(7)If Customer Party determines that a form of independently audited quality
certification other than a SSAE 18 Type II report or the successor audit
described in Section 18.04(1), as applicable, is sufficient to satisfy
Customer's obligations under applicable Laws, Supplier Party shall, at Customer
Party's request, perform its obligations relating to the issuance of an
unqualified SSAE 18 Type II report or the successor audit described in
Section 18.04(1), as applicable, with respect to such new quality certification.
The costs and expenses associated with the preparation of such new quality
certification shall be borne by Customer Party to the extent such certification
is provided specifically to or for Customer Party; provided, however, that in
the event Supplier provides such certification to any other Supplier client,
such costs and expenses borne by Customer Party shall be an amount no higher
than that which reflects an equitable allocation of the costs and expenses
associated with such Change among Customer and any such other Supplier client
based on the number of Supplier clients, including Customer, who benefit from
such change.
(8)Supplier shall provide Customer-requested support (which support shall be
provided as a Non-Chargeable Change, to the extent applicable, otherwise
Customer shall pay for the performance of such action pursuant to the Change
Control Procedures and the issue escalation procedures set forth in Article 5 of
Exhibit 9) to Customer for Customer's procedures related to the Sarbanes-Oxley
Act of 2002 on a quarterly basis.
         
        45

--------------------------------------------------------------------------------



(9)If Customer desires that Supplier's chosen SSAE 18 Type II public accounting
provider perform additional procedures outside the scope of the multi-client
SSAE 18 Type II report provided by Supplier, then at the request of Customer,
Supplier shall retain its then-current provider to perform an "agreed upon
procedures review" at Customer's cost and expense. At the request of Customer,
Supplier shall, at Customer's cost and expense, also engage its chosen SSAE 18
Type II public accounting provider to perform an additional standard SSAE 18
Type II report dated a different date than specified above.
(10)Upon Customer's request, Supplier shall provide support (which support shall
be provided as a Non-Chargeable Change, to the extent applicable) to the
applicable [****].
18.05 Facilities. Supplier shall provide [****] may require to perform the
audits and inspections described in this Article.
18.06 Regulatory Information. Supplier Party shall promptly provide to Customer
Party any information or records maintained by Supplier that are requested by
any governmental or regulatory authority or otherwise required to answer any
inquiries from such governmental or regulatory authority. Customer Party, in
consultation with Supplier Party, shall use commercially reasonable efforts to
obtain confidential treatment of such information or records by such
governmental or regulatory authority.
18.07 Availability. Supplier shall make available promptly to Customer [****];
provided, however, that Supplier shall not be required to provide a copy of the
results nor any confidential information of a third party that may be contained
in such results.
18.08 ISO 9001 and ISO 27001. Supplier shall maintain ISO 9001 and ISO 27001 and
other quality management certification and security programs with respect to the
Services, Service Delivery Organization and the Customer-dedicated environment
at the Service Locations (except the [****] Service Locations). Supplier shall
assist Customer in its ISO 9001 and ISO 27001 certification processes. Supplier
shall also assist in other quality management certification and security
programs of Customer as requested by Customer.
18.09 Data Center Designation. Supplier shall maintain an "[****]" data center
designation. The criteria for such designation shall be at least as stringent as
those set forth in Exhibit 24.
18.10 Disclosure of Supplier's Costs. Customer and Customer Agents shall not
have access to Supplier's costs to provide the Services, except to the extent
that the methodology to calculate the Fees or any Pass-Through Expenses utilizes
such Supplier costs (e.g., Fees calculated on a "cost plus" basis).
18.11 [****] Service Location SSAE 18. Supplier Party shall at its cost and
expense cause [****] to provide to Customer a multi-client SSAE 18 Type II
review (or an equivalent successor audit approved by a commission, professional
association or other entity which reviews and comments on audit industry
practices, such as the Public Company Accounting
         
        46

--------------------------------------------------------------------------------



Oversight Board) at least [****] of the [****] Service Locations. Upon Customer
request and upon execution of [****] standard SSAE 18 Non-Disclosure Agreement,
Supplier shall cause [****] to provide to Customer a copy of [****] written
[****] SSAE 18 Type II reports. Reports will cover both [****]. As of the
Effective Date, such audit is conducted by [****].
18.12 Distribution. Customer Party shall be permitted to [****].
ARTICLE 19 CONFIDENTIAL INFORMATION.
19.01 Generally. The Receiving Party shall not: (1) access or use the
Confidential Information of the Disclosing Party except as necessary to perform
its obligations or exercise its rights hereunder; or (2) disclose or otherwise
allow access to the Confidential Information of the Disclosing Party to any
individuals or third parties except as provided in Section 19.02. In addition,
the Receiving Party shall protect the Confidential Information of the Disclosing
Party with at least the same level of care as it protects its own confidential
information, but not less than a commercially reasonable level of care.
19.02 Permitted Disclosure. The Receiving Party may disclose relevant aspects of
the Disclosing Party's Confidential Information to the Receiving Party's
officers, directors, employees, professional advisors (including accountants),
contractors and other agents to the extent such disclosure is necessary for the
current or future performance of their obligations or exercise of rights with
respect to the Receiving Party under this Agreement; provided, however, that the
Receiving Party shall cause such Confidential Information to be held in
confidence by the recipient to the same extent and in the same manner as
required under this Agreement. The Receiving Party may disclose Confidential
Information of the Disclosing Party to the extent required to comply with any
Law or any listing agreement with, or rules of, any national securities exchange
or interdealer quotation system; provided, however, that the Receiving Party
shall (1) provide the Disclosing Party with prior notice of any such disclosure,
(2) with the Disclosing Party's assistance, use commercially reasonable efforts
to obtain confidential treatment of the disclosed Confidential Information by
the party to whom it is disclosed, and (3) cooperate with the Disclosing Party
to minimize the disclosure. [****].
19.03 Exclusions. The restrictions on use and disclosure in this Article shall
not apply to: (1) Confidential Information already known to the Receiving Party,
as demonstrated by prior existing records, when it was disclosed by the
Disclosing Party; (2) Confidential Information that, at the time of its
disclosure by the Disclosing Party, is known to the public (except Personal
Data) through no fault of the Receiving Party or its employees, agents or
contractors; (3) Confidential Information that is lawfully received by the
Receiving Party from a third party where the third party has not required the
Receiving Party to maintain the information in confidence; (4) Confidential
Information developed by the Receiving Party independently of disclosure by or
receipt from the Disclosing Party; or (5) Confidential Information disclosed by
the Disclosing Party to a third party without imposing any obligation of
confidentiality on such third party; provided, however, that with respect to
clause (5) of this Section, if the Disclosing Party discloses its Confidential
Information to a governmental authority (and does not otherwise publish such
Confidential Information) to comply with any Law or any listing agreement with,
or rules of, any national securities exchange or interdealer
         
        47

--------------------------------------------------------------------------------



quotation system, then the restrictions on use and disclosure in this Article
shall continue to apply.
19.04 Return of Materials. In addition to Section 25.12, upon the Disclosing
Party's request and as directed by the Disclosing Party, the Receiving Party
shall promptly return, or at the Disclosing Party's request Destroy or Erase,
all Confidential Information and all written materials that contain, summarize
or describe any Confidential Information of the Disclosing Party, except to the
extent there is a license to such materials under this Agreement. Subject to
this Article, the Receiving Party shall be entitled to retain an archival copy
of such Confidential Information in order to enforce the terms and conditions of
this Agreement.
19.05 Unauthorized Access.
(1)Each Party shall notify the other of any unauthorized disclosure, access to
or possession, use or knowledge of the other's Confidential Information of which
such Party is aware, within [****].
(2)MSDOs shall not attempt to access, or grant access to, any Customer
Confidential Information without Customer's express approval. An MSDO's access
to information systems containing Customer Confidential Information shall be
subject to the Data Safeguards. If Supplier is aware of such access (or
reasonably suspects such access), Supplier shall, within [****], report such
incident to Customer, describe in detail the accessed Customer Confidential
Information, and, if applicable, return to Customer any copied or removed
Customer Confidential Information.
ARTICLE 20 COMPLIANCE WITH LAWS.
20.01 By Customer. Customer shall comply with all Laws to the extent applicable
to Customer (collectively, the "Customer Laws").
20.02 By Supplier. Supplier shall comply with all Laws to the extent applicable
to Supplier, including Supplier Operational Laws (collectively, the "Supplier
Laws"). Supplier shall provide the Services to Customer in compliance with, and
shall cause all Service Locations, Supplier Software, Developed Supplier
Software and Supplier Hardware used to provide the Services to comply with (1)
all Supplier Laws and (2) Customer's directions with respect to Customer Laws
and any Laws that apply to Customer's clients. Customer Party shall direct
Supplier in writing on the method of compliance with Customer Laws and Laws that
apply to Customer's clients, and Supplier shall comply with all such directions
(which Customer directions shall be implemented as Non-Chargeable Changes, to
the extent applicable, otherwise Customer shall pay for the implementation of
such Customer directions in accordance with the Change Control Procedures and
the issue escalation procedures set forth in Article 5 of Exhibit 9). If
Supplier is not in compliance with any Supplier Operational Law (or any Customer
instruction previously given with respect to Customer Laws or Laws that apply to
Customer's clients), then Supplier shall, at Supplier's own cost and expense,
immediately undertake such measures which are necessary to comply with such
Supplier Operational Law or Customer instruction, as applicable. If Supplier
fails to immediately undertake the measures set forth in the prior sentence in
respect of any Supplier
         
        48

--------------------------------------------------------------------------------



noncompliance with any Supplier Operational Law or Customer instruction, as
applicable, Customer Party (or its designee) may, at Supplier's cost and
expense, undertake such measures which are necessary to establish Supplier's
compliance with such Supplier Operational Law or Customer instruction, as
applicable. If any such noncompliance by Supplier with any Supplier Law or
Customer instruction, as applicable, rises to the level of, or otherwise results
in, a material breach of this Agreement, Customer Party may terminate this
Agreement as of the date (including immediately) specified by Customer Party in
a termination notice to Supplier Party. To the extent any Change pursuant to
this Section is a Change which (1) Supplier provides to multiple Supplier
clients and (2) is Customer's financial responsibility hereunder, Supplier shall
allocate to Customer, on an equitable and pro rata basis, the charges to
implement such Changes.
20.03 Interpretation of Laws. If Supplier reasonably determines that performance
of the Services requires an interpretation of any Customer Law, Supplier Party
shall present to Customer Party the issue for resolution, and Customer Party
shall instruct Supplier Party in writing with respect to such issue. Supplier
shall be authorized to act and rely on, and shall promptly implement such
Customer Party instruction (which Customer Party instruction shall be
implemented as a Non-Chargeable Change, to the extent applicable, otherwise
Customer shall pay for such assistance pursuant to the Change Control Procedures
and the issue escalation procedures set forth in Article 5 of Exhibit 9) in the
performance and delivery of the Services. Supplier shall not be responsible for
a failure to comply with Customer Laws to the extent that Supplier relies on,
and complies with, such instructions in accordance with Section 20.02. The
Contracting Parties shall resolve questions of interpretation and shall
implement the resulting Customer Party instructions on an expedited basis.
ARTICLE 21 REPRESENTATIONS, WARRANTIES AND COVENANTS.
21.01 By Customer Party. Customer Party represents, warrants and covenants that
as of the Effective Date and continuing throughout the Term:
(1)Customer Party is a corporation duly organized, validly existing and in good
standing under the Laws of Delaware;
(2)Customer Party has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement;
(3)the execution, delivery and performance of this Agreement by Customer Party
(a) has been duly authorized by Customer Party and, (b) except for the Customer
Consents, does not conflict with, result in a breach of or constitute a default
under any other agreement to which Customer Party or Customer is a party or by
which Customer Party or Customer is bound;
(4)Customer is duly licensed, authorized or qualified to do business and is in
good standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or
         
        49

--------------------------------------------------------------------------------



qualified would not have a material adverse effect on Customer's ability to
fulfill its obligations under this Agreement;
(5)Customer is in compliance with all Customer Laws and has obtained all
applicable governmental permits and licenses required of Customer in connection
with its obligations under this Agreement;
(6)Customer has not incurred any material fines, penalties, or similar amounts
imposed by a governmental authority, with respect to the services, functions and
responsibilities within the scope of the Services, since March 31, 2007; and
(7)there is no outstanding litigation, arbitrated matter or other dispute to
which Customer is a party which, if decided unfavorably to Customer, would
reasonably be expected to have a material adverse effect on Supplier's or
Customer's ability to fulfill their respective obligations under this Agreement.
21.02 By Supplier Party. Supplier Party represents, warrants and covenants that
as of the Effective Date and continuing throughout the Term:
(1)Supplier Party is a corporation duly incorporated, validly existing and in
good standing under the Laws of the State of New York;
(2)Supplier Party has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement;
(3)the execution, delivery and performance of this Agreement by Supplier Party
(a) has been duly authorized by Supplier Party and (b) does not conflict with,
result in a breach of or constitute a default under any other agreement to which
Supplier Party or Supplier is a party or by which Supplier Party or Supplier is
bound;
(4)Supplier is duly licensed, authorized or qualified to do business and is in
good standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Supplier's ability to fulfill its obligations under this
Agreement;
(5)Supplier is in compliance with all Supplier Laws and has obtained all
applicable governmental permits and licenses required of Supplier in connection
with its obligations under this Agreement;
(6)there is no outstanding litigation, arbitrated matter or other dispute to
which Supplier is a party which, if decided unfavorably to Supplier, would
reasonably be expected to have a material adverse effect on Customer's or
Supplier's ability to fulfill their respective obligations under this Agreement;
         
        50

--------------------------------------------------------------------------------



(7)Supplier has sufficient right, title and interest (and has obtained the
consents) to assign, transfer and convey the ownership rights, and to grant the
licenses, set forth in Article 10;
(8)the Supplier Software, Developed Supplier Software, Supplier Work Product,
Deliverables, Services (and use thereof) or any other items provided by Supplier
to Customer do not and shall not infringe or cause the infringement of, the
copyright, trademark, patent, or other similar intellectual property rights of a
third party, except to the extent such infringement is a result of:
(a) Customer's use of the Supplier Software, Developed Supplier Software,
Supplier Work Product, Deliverables or items in contravention of the Related
Documentation; (b) modifications made by Customer or Customer Agents not made at
the direction of Supplier Party; (c) Supplier complying with instructions or
designs provided by Customer; or (d) any combination of the Supplier Software,
Developed Supplier Software, Supplier Work Product, Deliverables, Services or
items by Customer or Customer Agents with products or systems other than those
provided by, or authorized by, Supplier;
(9)the Services shall be performed (a) with adequate numbers of qualified
Supplier personnel (as to training, skill and experience), (b) in a good and
workmanlike manner and (c) consistent with industry standards and practice
utilized by tier-one IT service providers;
(10)subject to Section 3.08, Supplier shall maintain the Supplier Hardware (and
the Customer Hardware to the extent that Supplier has maintenance responsibility
for such Customer Hardware) so that they operate in accordance with their
specifications, including: (a) maintaining equipment in good operating condition
and (b) undertaking repairs and preventive maintenance on equipment in
accordance with the applicable equipment manufacturer's recommendations;
(11)at the time of its delivery, each Deliverable that is Developed Customer
Software shall: (a) conform to and perform in accordance with the applicable
Related Documentation and Acceptance Criteria; (b)(i) to the extent contemplated
in the applicable Related Documentation and Acceptance Criteria, [****],
(ii) function as designed and in accordance with Customer's specifications or
the criteria agreed upon in a Statement of Work and (iii) [****]; and
(c) [****];
(12)Supplier shall use commercially reasonable efforts to identify and notify
Customer of any negative impact that each Deliverable that is Developed Customer
Software may have on Customer's normal operations or business processes;
(13)Supplier shall provide Customer with all Related Documentation (and other
documentation that is Work Product) that exists and relates to Customer's use of
the Supplier Software, Developed Customer Software, Developed Supplier Software,
Restricted Third Party Software, and any other Software to be developed or
otherwise provided by Supplier pursuant to this Agreement; provided, however,
that with respect to Supplier Software which is commercially available, Supplier
shall provide the Related Documentation customarily made available with such
Supplier Software;
         
        51

--------------------------------------------------------------------------------



(14)Related Documentation (and other documentation that is Work Product)
provided by Supplier in accordance with this Section shall be current and, to
the extent applicable, in accordance with the applicable Statement of Work;
(15)Supplier shall (a) not introduce any Virus or Disabling Code in the
Deliverables and Customer computer systems, and (b) use [****] designed to
prevent a third party from introducing any Virus or Disabling Code into the
Deliverables and Customer computer systems; and
(16)Supplier shall not embed in any Software, any "open source" Software or any
other Software that requires as a condition of its use, modification or
distribution that such Software (or other Software incorporated into, derived
from or distributed with such Software) be (a) disclosed or distributed in
source code form, (b) licensed for the purpose of making derivative works or
(c) redistributed at no charge; provided, however, that "open source" Software
or any other Software with such conditions on its use, modification or
distribution may be embedded in commercially available products to the extent
(i) Supplier obtains Customer's approval of such embedding and (ii) such
embedding does not affect Customer's rights in, or title to, any intellectual
property.
21.03 Disclaimer. NEITHER CONTRACTING PARTY MAKES ANY REPRESENTATION OR WARRANTY
OTHER THAN AS SET FORTH IN THIS AGREEMENT. EACH CONTRACTING PARTY EXPLICITLY
DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
21.04 Repair and Re-performance. [****]. If the breach is not so corrected,
Customer Party may:
(1)[****]; or
(2)[****].
If Customer Party selects the option set forth in Section 21.04(1), and the
breach remains uncorrected within the extended time, Customer Party shall at the
end of such time have the option set forth in Section 21.04(2). Any re-performed
Service, or repaired or replaced Deliverable, shall be subject to the same
representations and warranties and same remedies for a new warranty period that
shall begin on the date the correction is completed.
ARTICLE 22 INDEMNIFICATION.
22.01 Indemnification by Customer Party. Customer Party shall defend, indemnify
and hold harmless Supplier, its Affiliates, officers, directors, employees,
successors and permitted assigns ("Supplier Indemnified Parties") from and
against any loss, liability (including settlements, judgments, fines and
penalties) or costs (including reasonable attorney fees, court costs and other
litigation expenses) awarded or otherwise paid to any third party (whether
pursuant to a court order,
         
        52

--------------------------------------------------------------------------------



or as part of a settlement approved by Customer Party), arising out of any
action, suit, proceeding or other claim, or any threat thereof (whether civil,
criminal, administrative, arbitral, investigative or otherwise) against Supplier
Indemnified Parties (including by any governmental agency):
(1)alleging that the Customer Software (and use thereof) or any other items
provided by Customer infringes, or causes the infringement of, the copyright,
trademark, patent, or other similar intellectual property rights of a third
party, except to the extent such infringement is a result of: (a) Supplier's use
of the Customer Software in contravention of the Related Documentation;
(b) modifications made by Supplier not made in accordance with the
specifications of Customer Party; (c) Supplier not complying with instructions
or designs provided by Customer; or (d) any combination of the Customer Software
by Supplier with products or systems other than (i) those provided by, or
authorized by, Customer or Customer Agents or (ii) in a manner otherwise
(A) proposed by Customer and specified in the applicable Statement of Work or
(B) [****];
(2)relating to any taxes, interest, penalties or other amounts assessed against
Supplier that are the obligation of Customer pursuant to Article 14;
(3)relating to breach of Article 19 by Customer;
(4)relating to breach of Section 20.01 by Customer;
(5)relating to the inaccuracy, untruthfulness or breach of any representation or
warranty made by Customer in any of the following: Section 21.01(1),
Section 21.01(2), Section 21.01(3) and Section 21.01(4);
(6)relating to (a) bodily injury or death of any person (including employees of
a Party) or (b) the loss of or damage to any real property or tangible personal
property (including property of the employees of a Party), in each case,
resulting from the tortious acts or omissions of Customer or Customer Agents; or
(7)relating to any obligations of Customer to any Customer Agents.
The foregoing are the only third party claims for which Customer or Customer
Party shall be liable to defend, indemnify and hold harmless Supplier
Indemnified Parties; provided, however, that nothing in this sentence shall
limit in any manner any other right of Supplier to bring a claim for breach of
contract or to recover damages pursuant to this Agreement. Customer Party shall
indemnify Supplier Party from any reasonable attorney fees, court costs and
other litigation (or settlement-related) expenses incurred in connection with
enforcing this Section.
22.02 Indemnification by Supplier Party. Supplier Party shall defend, indemnify
and hold harmless Customer, its Affiliates, officers, directors, employees,
successors and permitted assigns ("Customer Indemnified Parties") from and
against any loss, liability (including settlements, judgments, fines and
penalties) or costs (including reasonable attorney fees, court costs and other
litigation expenses) awarded or otherwise paid to any third party
         
        53

--------------------------------------------------------------------------------



(whether pursuant to a court order, or as part of a settlement approved by
Customer Party), arising out of any action, suit, proceeding or other claim, or
any threat thereof (whether civil, criminal, administrative, arbitral,
investigative or otherwise) against Customer Indemnified Parties (including by
any governmental agency) ("Customer Losses"):
(1)alleging that the Supplier Software, Supplier Work Product, Deliverables,
Services (and use thereof) or any other items provided by Supplier to Customer
infringe, or cause the infringement of, the copyright, trademark, patent, or
other similar intellectual property rights of a third party, except to the
extent such infringement is a result of: (a) Customer's or Customer's Agents'
use of the Supplier Software, Supplier Work Product, Deliverables or items in
contravention of the Related Documentation; (b) modifications made by Customer
or Customer Agents not made in accordance with the specifications of Supplier
Party; (c) Supplier complying with instructions or designs provided by Customer;
or (d) any combination of the Supplier Software, Supplier Work Product,
Deliverables, Services or other items provided by Supplier or Supplier Agents
with products or systems other than (i) those provided by, or authorized by,
Supplier or (ii) in a manner (A) proposed by Supplier and specified in the
applicable Statement of Work or (B) [****];
(2)relating to breach of Section 11.01, Section 11.03, Section 11.04,
Section 11.05 or Section 11.06 by Supplier;
(3)relating to any taxes, interest, penalties or other amounts assessed against
Customer that are the obligation of Supplier pursuant to Article 14;
(4)relating to breach of Article 19 by Supplier;
(5)relating to (a) breach of any Supplier Law by Supplier or (b) failure by
Supplier to comply with Customer's directions, given to Supplier in accordance
with Section 20.02, with respect to compliance with Customer Laws and any Laws
that apply to Customer's clients;
(6)relating to the inaccuracy, untruthfulness or breach of any representation or
warranty made by Supplier in Section 21.02(1), Section 21.02(2),
Section 21.02(3), Section 21.02(4) and Section 21.02(7);
(7)relating to (a) bodily injury or death of any person (including employees of
a Party) or (b) the loss of or damage to any real property or tangible personal
property (including property of the employees of a Party), in each case,
resulting from the tortious acts or omissions of Supplier;
(8)relating to any obligations of Supplier with respect to any Supplier Agent;
(9)relating to any failure by Supplier to comply with its obligations under any
Assigned Agreement;
         
        54

--------------------------------------------------------------------------------



(10)relating to any failure by Supplier to manage, administer, or comply with
its obligations (in each case, in accordance with this Agreement) relating to
any Managed Agreement or Customer Third Party Contract;
(11)relating to any claim by or on behalf of any Supplier personnel (including
any Transitioned Employee): (a) in connection with their employment or
engagement by Supplier or (b) alleging co-employment by Customer, in each case,
except to the extent such claim is based upon an affirmative statement or
representation by a Customer Indemnified Party;
(12)by any MSDO (including any Transitioned Employee), arising from or in
connection with this Agreement;
(13)relating to any claim based upon any decision by Supplier not to offer
employment to any Transitioned Employee, except to the extent such claim is
based upon an affirmative statement or representation by a Customer Indemnified
Party; or
(14)any failure by Supplier to comply with any of its obligations in respect of
any of the Customer Third Party Contracts.
The foregoing are the only third party claims for which Supplier or Supplier
Party shall be liable to defend, indemnify and hold harmless Customer
Indemnified Parties; provided, however, that nothing in this sentence shall
limit in any manner any other right of Customer to bring a claim for breach of
contract or to recover damages pursuant to this Agreement. Supplier Party shall
indemnify Customer Party from any reasonable attorney fees, court costs and
other litigation (or settlement-related) expenses incurred in connection with
enforcing this Section.
22.03 Indemnification Procedures. If any claim is commenced against a Party
entitled to indemnification under Section 22.01 or Section 22.02 (the
"Indemnified Party"), prompt notice thereof shall be given by the Indemnified
Party to the other Contracting Party (the "Indemnifying Party"). At the
Indemnifying Party's cost and expense (including the costs and expenses incurred
by the Indemnified Party to cooperate with the Indemnifying Party): (1) the
Indemnifying Party shall immediately take control of the defense of such claim
and shall engage attorneys acceptable to the Indemnified Party to defend such
claim; and (2) the Indemnified Party shall cooperate with the Indemnifying Party
(and its attorneys) in the defense of such claim. The Indemnified Party may, at
its own cost and expense, participate (through its attorneys or otherwise) in
such defense. With respect to the Indemnifying Party's obligation under
Section 22.01(1) and Section 22.02(1), the Indemnifying Party may, in each case,
without increasing the Fees or any Customer costs or expenses: (a) secure the
right to continue using the infringing item in a manner consistent with the
terms and conditions of this Agreement; or (b) replace or modify such item to
make it non-infringing, without adversely affecting Supplier's ability to
provide the Services in accordance with this Agreement. No settlement of a claim
that involves a remedy other than the payment of money by the Indemnifying Party
shall be entered into without the consent of the Indemnified Party. If the
Indemnifying Party does not assume control over the defense of a claim as
provided in this
         
        55

--------------------------------------------------------------------------------



Section, the Indemnified Party may defend the claim in such manner as it may
deem appropriate, at the cost and expense of the Indemnifying Party.
22.04 Contribution. If any claim (whether brought against one or both Parties)
entitles each Party to indemnification from the other under Section 22.01 or
Section 22.02, then the Parties shall allocate between themselves any loss,
liability or costs and expenses arising out of or relating to such claim
according to each Party's relative share of the liability. Contributory
negligence, or any analogous principle, shall not be a defense to any allocation
of loss, liability or costs pursuant to this Section.
ARTICLE 23 DAMAGES.
23.01 Direct Damages.
(1)Each of the Contracting Parties shall be liable to the other for any direct
damages arising out of or relating to its performance or failure to perform
under this Agreement; provided, however, that the liability of a Contracting
Party to the other Contracting Party, whether based on an action or claim in
contract, equity, negligence, tort or otherwise, for any event, act or omission
shall not in the aggregate exceed an amount equal to [****] (1)  [****] and (2)
the Fees paid or payable under this Agreement during the [****] prior to the
date of the occurrence of the applicable event, act or omission giving rise to
such liability (or if less than [****] have elapsed since the Effective Date,
[****] the [****] Fees paid or payable, on average, since the Effective Date)
(the "Damages Cap").
(2)[****]:
(a)[****];
(b)[****];
(c)[****];
(d)[****];
(e)[****];
(f)[****]; and
(g)[****].
[****].
23.02 Consequential Damages. Neither Contracting Party shall be liable to the
other Contracting Party for, nor shall the measure of damages include, any
special, indirect, incidental, consequential or exemplary damages (including
lost profits) arising out of or relating to its performance or failure to
perform under this Agreement, even if such damages are foreseeable or if either
Party is advised in advance of the foregoing.
         
        56

--------------------------------------------------------------------------------



23.03 Liability of Customer.
(1)The limitations or exculpations of liability set forth in Section 23.01 and
Section 23.02 shall not apply, in the case of liability of Customer Party, to:
(a)any damages suffered by Supplier resulting from Customer's misappropriation
of Supplier Confidential Information;
(b)the indemnification obligations of Customer Party pursuant to Section 22.01
(except as limited below); and
(c)the obligations of Customer to pay Fees due in accordance with this
Agreement.
(2)The limitations or exculpations of liability set forth in Section 23.01 shall
not apply, in the case of liability of Customer Party, to:
(a)the [****] of Customer Party; and
(b)breach by Customer Party of its confidentiality and data security obligations
under this Agreement that result in a third party's misappropriation of Supplier
Confidential Information; provided, however, that for such breaches, including
Customer's indemnity obligations under Section 22.01(3), Customer's liability
shall be limited in the aggregate to [****].
23.04 Liability of Supplier.
(1)The limitations or exculpations of liability set forth in Section 23.01 and
Section 23.02 shall not apply, in the case of liability of Supplier Party, to:
(a)any damages suffered by Customer resulting from Supplier's misappropriation
of Customer Confidential Information;
(b)the indemnification obligations of Supplier pursuant to Section 22.02 (except
as limited below); and
(c)the failure of Supplier to issue credits (including Performance Credits) or
otherwise make payments due under this Agreement.
(2)The limitations or exculpations of liability set forth in Section 23.01 shall
not apply, in the case of liability of Supplier Party, to:
(a)breach by Supplier of its confidentiality and data security obligations under
this Agreement that result in a third party's misappropriation of Customer
Confidential Information; provided, however, that:
(i)with respect to such Confidential Information which is Personal Data and is
encrypted at the time of misappropriation, or which was not encrypted but
Supplier had an obligation to encrypt hereunder,
         
        57

--------------------------------------------------------------------------------



Supplier's liability, including Supplier's obligations to indemnify Customer
Indemnified Parties hereunder with respect to loss of Personal Data, shall be
limited in the aggregate to [****] (A) [****] and (B) the Fees paid or payable
under this Agreement during the [****] prior to the date of the occurrence of
the applicable event, act or omission giving rise to such liability (or if less
than [****] have elapsed since the Effective Date, [****] the [****] Fees paid
or payable, on average, since the Effective Date), and shall include direct
damages, including the damages set forth in Section 23.01(2); and
(ii)with respect to (A) Personal Data which is not encrypted at the time of
misappropriation and for which Supplier is not in breach of an obligation to
encrypt hereunder, and (B) Confidential Information other than Personal Data,
Supplier's liability shall be limited in the aggregate to [****], and shall
include, with respect to each of the preceding clauses (A) and (B), as
applicable, direct damages, including the damages set forth in Section 23.01(2).
(iii)[****].
(b)[****];
(c)[****]; and
(d)Supplier's failure to comply with Customer's directions with respect to
compliance with Customer Laws and Laws that apply to Customer's clients;
provided, however, that Supplier's liability (including for indemnity
obligations) shall be limited to direct damages, including the damages set forth
in Section 23.01(2), up to an aggregate amount of [****] (and any such amounts
paid shall be considered damages subject to the Damages Cap).
23.05 Injunctive Relief. Supplier acknowledges and agrees that any breach (or
threatened breach) of Section 3.01, Section 3.08, Section 3.10, Section 9.03,
Article 11, Section 18.06, Article 19, Section 20.02, Section 21.02,
Section 21.04, Section 25.12, Section 25.13, Section 25.14, Section 25.15,
Article 26, Article 27 and Section 29.05 by Supplier may cause immediate and
irreparable injury to Customer, and in the event of such breach (or threatened
breach), Customer Party shall be entitled to seek injunctive relief.
23.06 [****]. [****].
ARTICLE 24 INSURANCE.
24.01 Insurance. During the Term, Supplier Party shall maintain the following
insurance coverage in at least the following amounts:
(1)workers' compensation with statutory limits required by each state exercising
jurisdiction over Supplier personnel engaged in performing the Services under
this Agreement;
         
        58

--------------------------------------------------------------------------------



(2)employer's liability coverage with a minimum limit of $1,000,000 for bodily
injury by accident or disease;
(3)commercial general liability coverage (including products and completed
operations, broad form contractual, personal injury liability and broad form
property damage) with minimum limits of $10,000,000 per occurrence and in the
aggregate for bodily injury and property damage and $10,000,000 for personal
injury and products and completed operations;
(4)business automobile liability coverage (covering the use of all owned, non
owned and hired vehicles) with minimum limits (combined single limit) of
$5,000,000 for bodily injury and property damage;
(5)employee dishonesty (fidelity) and crime coverage (for loss of money,
securities, and other tangible property belonging to Customer arising out of any
fraudulent or dishonest acts committed by Supplier personnel, acting alone or in
collusion with others) with a minimum limit of $20,000,000; and
(6)professional liability and technology errors and omissions insurance covering
actual or alleged negligent acts, errors or omissions committed by Supplier, its
agents or personnel, arising solely out of the performance of this Agreement,
including damage to intangible property from the negligent performance of
professional services, in an amount not less than $20,000,000 per claim and in
the aggregate.
24.02 Requirements Applicable to All Insurance Coverages. The applicable
commercial general liability, business automobile liability and employer's
liability insurance policies required to be carried by Supplier Party shall:
(1) be primary and any insurance maintained by Customer Party is excess and
noncontributory only with respect to liability arising out of this Agreement;
(2) name Customer Party as an additional insured; and (3) be written on an
occurrence or a claims-made basis by companies duly licensed to transact the
prescribed coverages in each jurisdiction in which the Services or any portion
thereof is to be performed and having an A.M. Best rating of "A- VII" (or any
future equivalent) or better.  As between the Contracting Parties, Supplier
Party shall be responsible for all claims, expenses and loss payments within the
policy deductibles.
24.03 Insurance Documentation. Supplier Party shall, upon Customer Party's
request, furnish to Customer Party certificates of insurance evidencing all
coverage referenced in Section 24.01 and, if and to the extent applicable,
naming Customer Party as an additional insured.  Such certificates shall include
a provision whereby the insurers will endeavor to provide 30 days' notice to
Customer Party prior to coverage cancellation by either Supplier Party or the
applicable insurer.  Such cancellation shall not relieve Supplier Party of its
continuing obligation to maintain insurance coverage in accordance with this
Article.
24.04 Risk of Loss. Supplier Party is responsible for the risk of loss of, or
damage to, any tangible property of Customer located at a Service Location,
unless such loss or damage was caused by the acts or omissions of Customer. 
Customer Party is responsible for the risk
         
        59

--------------------------------------------------------------------------------



of loss of, or damage to, any property of Supplier located at a Customer Site,
unless such loss or damage was caused by the acts or omissions of Supplier.
24.05 Visits By Insurance Providers. Upon reasonable notice, Supplier Party
shall accommodate visits to the Service Locations by insurance providers or
potential insurance providers to Customer Party.
ARTICLE 25 TERM AND TERMINATION.
25.01 Term.
(1)This Agreement shall commence on the Effective Date and shall expire at 24:00
(Eastern Time) on March 31, 2030 ("Initial Expiration Date"), unless terminated
earlier as permitted under this Agreement or as extended for the Termination
Assistance Period (the "Term").
(2)If the Contracting Parties agree to extend this Agreement beyond the Initial
Expiration Date, the fees for the renewed Services shall be no greater than the
Fees in effect at the end of the Initial Expiration Date.
(3)Supplier shall commence the performance of the Services as of the
Commencement Date.
25.02 Termination for Convenience. Subject to Section 25.10, Customer Party
shall be permitted to terminate this Agreement or any Tower at any time without
cause, upon [****] days' notice to Supplier Party setting forth the Termination
Date. If Customer Party terminates this Agreement or any Tower pursuant to this
Section, Customer Party shall pay Termination Fees in accordance with Exhibit 4.
25.03 Termination for Cause.
(1)If Supplier has materially breached this Agreement (or defaults in the
performance of any of its obligations, which defaults in the aggregate are
material), and fails to cure such breach within [****] after receipt of notice
thereof from Customer Party, then Customer Party may terminate this Agreement
upon notice to Supplier Party. The cure period in this Section 25.03(1) shall
not apply to, and shall not prejudice, any specific right of Customer Party set
forth in any other provision of this Agreement to terminate (including
immediately) this Agreement with a shorter cure period or no cure period.
(2)If Customer Party fails to make undisputed payments due to Supplier Party
pursuant to this Agreement, or Customer Party fails to pay disputed amounts
which Customer is obligated to pay to Supplier in accordance with Section 15.04,
and fails to cure such breach within [****] after receipt of notice thereof from
Supplier Party, then Supplier Party may terminate this Agreement as of the date
(including immediately) specified by Supplier Party in a termination notice to
Customer Party; provided, however, that if Supplier Party has sent a breach
notice in accordance with this Section 25.03(2) with respect to an invoice
issued in accordance with this Agreement in an earlier month in
         
        60

--------------------------------------------------------------------------------



the then-current Contract Year, the cure period for subsequent termination
notices shall be [****].


         
        61

--------------------------------------------------------------------------------



25.04 Termination for IBM Change in Control.
(1)In the event that Supplier Party or IBM Global Services effects or undergoes
an IBM Change in Control, Customer Party may terminate this Agreement upon
[****] notice to Supplier Party, provided the right to terminate is exercised
within [****] after the completion of each such IBM Change in Control. If
Customer Party terminates this Agreement pursuant to this Section, Customer
Party shall pay Termination Fees in accordance with Exhibit 4.
(2)In the event that Supplier Party or IBM Global Services effects or undergoes
an IBM Change in Control with, or otherwise acquires Control of or becomes an
Affiliate of, a Customer Competitor (excluding SIS Canada) or any Top Twenty
Broker-Dealer, Customer Party may terminate this Agreement upon [****] notice to
Supplier Party. If Customer Party terminates this Agreement pursuant to this
Section, Customer Party shall pay the Termination Fees in accordance with
Exhibit 4.
25.05 Termination for [****]. Customer Party may terminate this Agreement upon
notice to Supplier Party if a [****]; provided, however, that the right to
terminate is exercised within [****].
25.06 Termination for [****]. [****].
25.07 Termination for [****]. [****].
25.08 Partial Termination. If Customer Party has the right to terminate this
Agreement in its entirety, Customer Party may alternatively elect to terminate
only the Towers or Services affected by the events, facts or circumstances
giving rise to Customer Party's right to terminate; provided, however, that
(1) any termination pursuant to Section 25.02 shall only be of this Agreement in
its entirety or by the applicable Tower, (2) any termination pursuant to
Section 25.04 or Section 25.06 shall only be of this Agreement in its entirety
and (3) any termination of "midrange" Services (as described in Exhibit 2)
pursuant to Section 25.03, Section 25.05 or Section 25.07 shall only be of this
Agreement in its entirety or by the applicable Tower. Any rights or obligations
of the Contracting Parties applicable to a termination of this Agreement in its
entirety, shall also apply to the termination, insource or resource of any
Services. Nothing in this Section shall limit Customer's rights under
Section 3.14.
25.09 Other Terminations. In addition to the provisions of this Article, the
applicable Services or this Agreement may be terminated as provided in
Section 4.05, Section 4.06(2), Section 4.06(3), Section 4.06(5),
Section 4.07(1), Section 20.02 or Section 27.01(4).
25.10 Termination Fees. Supplier Party shall be entitled to receive Termination
Fees only to the extent set forth in Exhibit 4. Any Termination Fees payable in
accordance with this Section shall be calculated in accordance with Exhibit 4,
and except as otherwise specifically set forth in Exhibit 4, no Termination Fees
shall be payable by Customer Party in connection with the termination of this
Agreement. If Customer Party terminates any portion of the Services, then the
Fees shall be adjusted in accordance with Exhibit 4. Any
         
        62

--------------------------------------------------------------------------------



Termination Fees payable by Customer hereunder shall be paid in accordance with
the following:
(1)To the extent Customer is responsible for Wind-Down Expenses under Exhibit 4,
Supplier shall invoice Customer on a monthly basis, in arrears, in accordance
with Article 15 for Wind-Down Expenses on the monthly invoice issued the month
after Supplier has paid the applicable Wind-Down Expenses incurred in accordance
with the Exit Plan. Subject to Section 15.04, Customer shall pay such Wind-Down
Expenses in accordance with Article 15.
(2)To the extent Customer is responsible for a Break Fee under Exhibit 4,
Supplier shall invoice Customer in accordance with Article 15 for such Break Fee
on the following schedule:
(a)[****];
(b)[****];
(c)[****].
(3) [****].
Subject to Section 15.04 and the payment schedule set forth in this Section,
Customer shall pay such Unrecovered Amortized Expenses and Break Fees, as
applicable, in accordance with Article 15.
25.11 Effect of Termination. Any termination (or expiration) of this Agreement
shall not relieve or release either Contracting Party from any rights,
liabilities or obligations that may have accrued under applicable Law or this
Agreement. In the event of any such termination (or expiration), subject to
Section 25.14:
(1)Supplier shall cease the provision of any specified Services upon notice from
Customer Party as of the date requested by Customer Party in such notice. All
other Services shall terminate at the later of the Termination Date and the date
the applicable Termination Assistance Services are completed in accordance with
the Termination Assistance plan described in Section 25.14.
(2)Supplier Party shall be entitled to payment of Fees for Services (including
Termination Assistance Services) performed prior to the end of the Term,
apportioned according to any agreed deliverable payment milestones or fixed
price arrangements if payment is other than (a) on a time and materials basis or
(b) for steady state Services that are provided during the Termination
Assistance Period, in accordance with the monthly billing methodology set forth
in Exhibit 4. Supplier Party shall, except to the extent Customer Party uses
such Deliverables, not be entitled to any payment for deliverable milestones if
such deliverable milestones were not accepted by Customer Party due to
termination by Customer Party for breach by Supplier (and, therefore, shall
refund to Customer Party any Fees paid for any such deliverable milestones,
along with Interest on such payments calculated from the date of payment).
         
        63

--------------------------------------------------------------------------------



(3)The rights granted to Supplier in Section 10.01 shall terminate, and Supplier
shall (a) deliver to Customer Party, at no cost to Customer Party, a current
copy of the Customer Software and Customer Work Product in the form in use as of
the date of termination or expiration of the applicable Services (and any
Termination Assistance Services relating to such Services) and (b) in accordance
with Customer Party's instructions, Destroy or Erase all other copies of the
Customer Software and Customer Work Product in Supplier's possession. Supplier
shall, upon Customer Party's request, certify to Customer Party that all such
copies have been Destroyed or Erased.
(4)To the extent Customer has a license to Supplier Software, Developed Supplier
Software and Supplier Work Product after the Term, Supplier shall deliver to
Customer Party a copy of Supplier Software, Developed Supplier Software and
Supplier Work Product (other than any third party Software and Work Product that
would be restricted from being delivered pursuant to the terms applicable to
such third party Software and Work Product), in the form in use as of the date
of termination or expiration of the applicable Services (and any Termination
Assistance Services relating to such Services), and Customer Party shall have
the rights described in Section 10.02.
(5)Supplier shall (a) deliver to Customer Party a copy of all Developed Customer
Software and Developed Work Product, in the form in use as of the date of
termination or expiration of the applicable Services (and any Termination
Assistance Services relating to such Services) and (b) except to the extent
otherwise set forth in Section 25.12, Destroy or Erase all other copies of
Developed Software and Developed Work Product in Supplier's possession in
accordance with Customer Party's instructions. Supplier shall, upon Customer
Party's request, certify to Customer Party that all such copies have been
Destroyed or Erased.
(6)Subject to Section 12.02, upon Customer Party's request, with respect to
(a) any agreements for maintenance, disaster recovery services or other third
party services or any Supplier Hardware not owned by Supplier and being used by
Supplier primarily for the benefit of Customer to provide the Services as of the
effective date of expiration or termination of this Agreement and (b) Assigned
Agreements not otherwise covered in Section 25.11(6)(a), in each case, Supplier
shall exercise commercially reasonable efforts to transfer or assign such
agreements to Customer Party or its designee, on terms and conditions acceptable
to all applicable parties.
(7)Upon Customer Party's request, Supplier shall sell to Customer Party or its
designee Supplier Hardware used by Supplier primarily for the benefit of
Customer to perform the Services as of the effective date of expiration or
termination of the applicable Services (and any Termination Assistance Services
relating to such Services) free and clear of all liens, security interests or
other encumbrances at fair market value, as shall be determined by an
agreed-upon appraisal paid for by Customer Party. With respect to Supplier-Owned
or Leased Assets, upon Customer Party's request, Supplier shall sell to Customer
Party or its designee Supplier Hardware used by Supplier primarily for the
benefit of Customer to perform the Services as of the effective date of
         
        64

--------------------------------------------------------------------------------



expiration or termination of the applicable Services (and any Termination
Assistance Services relating to such Services) free and clear of all liens,
security interests or other encumbrances.
25.12 Return of Materials. As of the date of the expiration or termination of
the applicable Services (and any Termination Assistance Services relating to
such Services), Supplier shall promptly tender or return to Customer all
versions of any Deliverables (except to the extent Suppler shall be permitted to
retain a copy pursuant to Section 10.03), all Confidential Information and all
other information or materials provided by Customer with respect to the
terminated Services. Such tender and return shall be in the format reasonably
directed by Customer Party.
25.13 Hiring of Service Delivery Organization. As of the date a determination is
made that there shall be an expiration or termination of this Agreement, with
respect to the Key Individuals and the then-current MSDOs who spend more than
50 percent of their time working on the Customer account (each, an "Affected
MSDO"), Supplier shall (1) except to the extent otherwise set forth in
Section 5.03(1), not terminate, reassign or otherwise remove from the Service
Delivery Organization any Affected MSDO without providing Customer Party at
least 45 days prior notice of such termination, reassignment or other removal
and, (2) upon Customer Party's request, prior to the end of such 45 day period
with respect to an Affected MSDO, and to the extent not prohibited by applicable
Laws, (a) provide Customer Party with the name of each Affected MSDO's position
and such Affected MSDO's description of job responsibilities, in accordance with
Supplier's standard employment policies, (b) provide Customer Party and its
designees reasonable access to such Affected MSDO and (c) allow Customer Party
and its designees to meet with and extend offers of employment to such Affected
MSDO. Supplier shall waive any restrictions that may prevent any Affected MSDO
from being hired by Customer Party or its designees pursuant to this Section.
Additionally, Supplier shall not make any other material change to the terms or
conditions of its employment of the Affected MSDO other than such changes that
are made in accordance with Supplier's normal personnel practices and cycles.
25.14 Termination Assistance. In connection with the termination or expiration
of this Agreement for any reason (including, termination by Supplier Party due
to breach by Customer Party, in which case Customer Party shall pay for the
Termination Assistance Services monthly in advance), Supplier shall, upon
Customer Party's request, for up to [****] after the applicable Termination Date
or the expiration of this Agreement (as applicable, each the "Termination
Assistance Period"): (1) continue to perform the terminated or expired Services
(or portion thereof) at the rates set forth in Exhibit 4; and (2) perform any
other services (which services shall be performed as Non-Chargeable Changes, to
the extent applicable, otherwise Customer shall pay for such services pursuant
to the Change Control Procedures and the issue escalation procedures set forth
in Article 5 of Exhibit 9) requested by Customer Party to transition the
provision of the terminated or expired Services to Customer Party or another
provider including the services set forth in Exhibit 15 (the services in
clause (1) and clause (2), the "Termination Assistance Services"). If there are
no rates set forth in Exhibit 4 for the services in clause (2) of the definition
of Termination Assistance Services, the Contracting Parties shall negotiate
rates (hourly or otherwise) for such services
         
        65

--------------------------------------------------------------------------------



consistent with the rates set forth in Exhibit 4 (e.g., comparable discounts).
Customer Party may modify the Termination Assistance Services and the
Termination Assistance Period upon 30 days' notice. During any Termination
Assistance Period, the Termination Assistance Services shall be of the same
quality, level of performance and scope as provided prior to termination, but
not less than as required under this Agreement.
25.15 Exit Plan. No later than 180 days after the Commencement Date, Supplier
shall deliver and thereafter shall update annually and maintain a detailed Exit
Plan in accordance with Exhibit 15. Upon Customer Party's request, Supplier
Party shall provide a copy of such Exit Plan to Customer Party for its review
and comment.
ARTICLE 26 [****].
26.01 [****]. [****]. Subject to Article 23, [****]. Customer Party's exercise
of its rights under this Section shall not constitute a waiver by Customer Party
of any of the rights it may have (including Customer Party's rights to terminate
this Agreement). [****].
26.02 [****]. [****]. 
ARTICLE 27 FORCE MAJEURE.
27.01 Force Majeure.
(1)To the extent performance by a Party (the "Affected Party") of its
obligations under this Agreement is prevented, hindered or delayed by fire,
flood, earthquake, other elements of nature or acts of God, acts of war,
terrorism, riots, rebellions or revolutions, civil disorders or third party
labor strikes, disputes (excluding those involving the non-performing Party's
agents or other contractors), or any other event considered a force majeure
event under applicable Law (each a "Force Majeure Event"), the Affected Party
shall be excused for such non-performance, hindrance or delay for as long as
such Force Majeure Event continues; provided, however, that: (a) such Force
Majeure Event is beyond the control of the Affected Party and could not be
prevented by appropriate precautions; (b) the Affected Party uses commercially
reasonable efforts to recommence performance (including through alternate
means); and (c) Supplier, if it is the Affected Party, activates the Business
Continuity Plan, as applicable. The Affected Party shall, as soon as reasonably
possible, notify the other Party of the occurrence of the Force Majeure Event
and describe the Force Majeure Event in sufficient detail.
(2)The events giving rise to the activation of the Business Continuity Plan
shall not excuse Supplier from performing the Services in accordance with this
Agreement, or from achieving the Service Levels, except to the extent set forth
in the Business Continuity Plan, this Section 27.01(2), and Section 3.16. To the
extent Supplier's activation of the Business Continuity Plan in accordance with
Article 28 is prevented, hindered or delayed by a Force Majeure Event, Supplier
shall be excused for such non-performance, hindrance or delay for as long as
such Force Majeure Event continues;
         
        66

--------------------------------------------------------------------------------



provided, however, that: (a) such Force Majeure Event is beyond the control of
Supplier and could not be prevented by appropriate precautions; and (b) Supplier
uses commercially reasonable efforts to remove or work around the Force Majeure
Event.
(3)Supplier may, following a Force Majeure Event, propose a plan (in addition to
the Business Continuity Plan) to recommence performance of the affected
Services. If Customer Party, in its sole discretion, approves such plan, then
(a) Supplier Party shall implement such plan and (b) Customer Party shall not
exercise its right to terminate this Agreement in accordance with
Section 27.01(4) so long as Supplier Party complies with such plan. If Customer
Party, in its sole discretion, does not approve such plan, then Supplier Party
shall continue to perform its obligations in this Article 27 and may propose
additional plans, which plans shall include recovery time objectives, to
recommence performance of the affected Services. If Customer Party, in its sole
discretion, approves such additional plan, then (a) Supplier Party shall
implement such additional plan and (b) Customer Party shall not exercise its
right to terminate this Agreement in accordance with Section 27.01(4) so long as
Supplier Party complies with such plan (including recovery time objectives set
forth therein).
(4)If (a) Supplier fails to remove or work around the Force Majeure Event within
[****] after the applicable RTO time set forth in Exhibit 13 with respect to the
affected Services and (b) Customer Party has not approved a plan proposed by
Supplier Party in accordance with Section 27.01(3), then Customer Party may,
upon notice to Supplier Party to be given within [****] period, terminate the
affected Tower at any time (including immediately) specified by Customer Party
in a termination notice to the Supplier Party. If (a) Supplier fails to remove
or work around the Force Majeure Event within [****] after the applicable RTO
time set forth in Exhibit 13 with respect to the affected Services and
(b) Customer Party has not approved a plan proposed by Supplier Party in
accordance with Section 27.01(3), then Customer Party may, upon notice to
Supplier Party to be given within [****] period, terminate this Agreement, in
whole or in part, at any time (including immediately) specified by Customer
Party in a termination notice to the Supplier Party. With respect to each
termination right set forth in this Section 27.01(4), as applicable, the
Termination Date shall be no later than [****] after the date Supplier shall
have failed to remove or work around the Force Majeure Event within the
applicable RTO time set forth in Exhibit 13 with respect to affected Services.
If Customer Party terminates this Agreement pursuant to this Section, Customer
Party shall pay the Termination Fees in accordance with Exhibit 4.
(5)If Customer Party exercises any right in Section 27.01(4) to terminate this
Agreement, Supplier shall have the option to limit the scope of such termination
to only to the Services which have not been restored in accordance with this
Section if (a) Supplier gives Customer Party notice of such limitation prior to
the effective date of the termination and (b) [****].
27.02 Alternate Source. If any Force Majeure Event prevents, hinders or delays
performance of the Services for more than [****] following the applicable RTO
time set forth in Exhibit 13, or if the Business Continuity Plan is not
activated as required under Section 28.01,
         
        67

--------------------------------------------------------------------------------



(1) Supplier, at Customer Party's request, shall procure the affected Services
from an alternate source from the date of such event until the earlier of the
date Supplier resumes performance of the affected Services and the date [****]
after the date an alternate source first provides services to replace affected
Services in accordance with this Section and (2) until such time that Supplier
restores the Services or procures Services from an alternate source in
accordance with Section 27.02(1), Customer shall have the option to procure an
alternate source. If either Party seeks to identify and procure Services from an
alternate source, (a) the Party which identified the alternate source with the
earliest planned Service restoration date shall procure the Services from the
alternate source in accordance with such alternate source's planned Service
restoration date and (b) if the alternate source which attempts to restore the
services in accordance with clause (a) above fails to restore the Services in
accordance with the applicable planned Service restoration date, the other Party
shall procure the Services from an alternate source. Customer Party shall
continue to pay the Fees to Supplier for Services not affected by the Force
Majeure Event. Supplier shall invoice Customer for the Fees for the Services
affected by the Force Majeure Event in accordance with Section 5.05 of Exhibit 4
while Supplier is seeking an alternate source in accordance with this Section.
In the event Supplier has procured the affected Services from an alternate
source, Customer shall pay Supplier the Fees for the Services being performed by
the alternate source, as calculated in accordance with Exhibit 4, from the date
the affected Services are restored until the date [****] after the date such
alternate source first provides services to replace affected Services in
accordance with this Section. [****].
27.03 No Payment for Unperformed Services. [****].
ARTICLE 28 BUSINESS CONTINUITY.
28.01 In General. If a Force Majeure Event or other business continuity related
event affects Supplier's ability to provide the Services, then Supplier shall
activate the business continuity plan set forth in Exhibit 13 (the "Business
Continuity Plan") (and shall, as soon as reasonably possible given the urgency
of the situation, notify Customer Party if notice has not already been provided
pursuant to Section 27.01). If, after any such event, (a) the Services
(including the systems, applications, and networks utilized to provide the
Services) are successfully recovered to the target disaster recovery facility
(in accordance with the Business Continuity Plan or otherwise), and (b) Supplier
does not recover, or cannot reasonably be expected to recover, the affected
Service Location within [****] after the commencement of such event (each such
date, a "Service Interruption Date"), then (i) Supplier shall implement and
test, within [****] after the applicable Service Interruption Date, the
redundancy, heightened availability, platforms and network connections (in
addition to, as applicable, the requirements set forth in the Business
Continuity Plan) necessary to provide business continuity consistent with that
set forth in the Business Continuity Plan and (ii) Supplier shall, within [****]
after the Service Interruption Date, equip and test a new business continuity
facility substantially similar to the business continuity facility contemplated
in the Business Continuity Plan. Supplier shall use commercially reasonable
efforts to complete its obligations set forth in clauses (i) and (ii) above as
soon as reasonably possible.
         
        68

--------------------------------------------------------------------------------



28.02 BCP Testing. Supplier shall test the operability of the Business
Continuity Plan as set forth herein and in accordance with Exhibit 13. If such
dates are determined and agreed upon less than six months prior to any such
tests, Supplier shall use commercially reasonable efforts to conduct such tests.
Supplier shall, at Customer Party's request, perform any additional testing
required by financial industry initiatives or upon Customer's client's request
(which additional testing shall be performed as a Non-Chargeable Change, to the
extent applicable, otherwise Customer shall pay for such additional testing
pursuant to the Change Control Procedures and the issue escalation procedures
set forth in Article 5 of Exhibit 9). Supplier shall notify Customer Party of
any deficiencies identified by any test of the Business Continuity Plan and of
the remediation efforts being implemented by Supplier to correct such
deficiencies. In case of a significant deficiency, Supplier shall remedy such
deficiency and retest the Business Continuity Plan (and shall perform such
remedy and retest as Non-Chargeable Changes, to the extent applicable, otherwise
Customer shall pay for the performance of such remedy and retest pursuant to the
Change Control Procedures and the issue escalation procedures set forth in
Article 5 of Exhibit 9) (but if such deficiency was caused by Supplier, then at
Supplier's cost and expense) no later than [****] after the identification of
such deficiency. Testing dates must be agreed to in advance by Customer Party
with respect to testing that will require involvement by Customer or any of its
personnel or clients. Supplier shall consult with Customer Party with respect to
the results of any such testing and provide relevant information related
thereto.
28.03 BCP Review. Without limiting the foregoing, Supplier shall annually review
the Business Continuity Plan with Customer. If, following such review, changes
are required to the Business Continuity Plan, Supplier shall make such changes
as a Non-Chargeable Change, to the extent applicable (otherwise Customer shall
pay for such changes pursuant to the Change Control Procedures and the issue
escalation procedures set forth in Article 5 of Exhibit 9), and shall provide
Customer an updated version of the Business Continuity Plan.
ARTICLE 29 MISCELLANEOUS.
29.01 Amendment. No amendment of this Agreement shall be valid unless in writing
and signed by an authorized representative of each Contracting Party (as
designated by each Contracting Party from time to time).
29.02 Assignment. Neither Contracting Party shall assign this Agreement, or any
amounts payable pursuant to this Agreement, without the prior consent of the
other; provided, however, that Customer Party may assign this Agreement to:
(1) an entity acquiring all or substantially all of the assets of Customer
Party; (2) the successor in any merger involving Customer Party; or (3) an
Affiliate of Customer Party; provided, however, that such assignment shall not
relieve the Customer Party from its obligations under this Agreement. This
Agreement shall be binding upon the successors and permitted assigns of the
Contracting Parties.
29.03 Business Ethics. Supplier shall not pay any salaries, commissions or fees
(or make any other payments or rebates) of more than minimal value to any
employee, officer or director of Customer (or any designee of such employee,
officer or director) or favor any such
         
        69

--------------------------------------------------------------------------------



individual with lavish gifts, entertainment, services or goods in connection
with this Agreement.
29.04 Dispute Resolution.
(1)Subject to Section 23.05, Section 29.18 and Article 5 of Exhibit 9, any
dispute arising out of this Agreement shall be considered by the Customer
Executive and Supplier Executive no later than 10 business days after receipt of
a notice from either Contracting Party specifying the nature of the dispute
("Dispute Notice"). If such individuals do not resolve such dispute within
10 business days after the date of receipt of a Dispute Notice, the Contracting
Parties shall escalate the dispute to the Customer Senior Executive and Supplier
Senior Executive (and any additional agreed-upon designees of the Contracting
Parties). If such individuals do not resolve such dispute within 20  business
days after the date of receipt of a Dispute Notice, then either Contracting
Party may otherwise pursue its rights and remedies under this Agreement.
(2)In the event of a dispute between Customer and Supplier, Supplier shall
continue to perform its obligations in accordance with this Agreement in good
faith during the resolution of such dispute and shall not for any reason disable
any Hardware or Software used to provide the Services or perform any other
action that prevents, impedes or reduces in any way the provision of the
Services or Customer's ability to conduct its activities, unless and until (a)
authority to do so is granted by Customer or conferred by a court of competent
jurisdiction or (b) this Agreement is terminated and all Termination Assistance
Services have been completed in accordance with this Agreement.
29.05 Divestiture and Acquisition.
(1)If Customer divests an entity or business unit, in whole or in part, Customer
Party may elect either to (a) discontinue receipt of that part of the Services
that was provided to the divested entity or business unit, subject to the
provisions of Exhibit 4 or (b) have Supplier continue to provide the Services to
such divested entity or business unit in accordance with the then-existing terms
and charging methodologies for the Services, for a period not to exceed the
lesser of (i) 18 months from the effective date of such divestiture (provided,
however, that Supplier shall extend such period for an additional six months
upon Customer Party's request) and (ii) the remainder of the Term; provided,
however, that such divested entity or business unit continues to be bound by the
terms and conditions of this Agreement. Any divested entity or business unit of
Customer receiving Services pursuant to this Section shall be deemed a Service
Recipient and, subject to Section 29.18, shall receive the same rights Customer
has under this Agreement, and Customer Party shall remain the Contracting Party
for all purposes under this Agreement. If any divested entity or business unit
of Customer desires to be a customer of Supplier and to have all rights afforded
to Customer under this Agreement relating to those Services it continues to
receive after its divestiture, Supplier shall negotiate with such divested
entity or business unit in good faith to enter into a mutually agreeable
services agreement. If transition services are required in
         
        70

--------------------------------------------------------------------------------



order to commence providing Services to a divested entity or business unit, the
Contracting Parties shall negotiate in good faith the terms and conditions
(including scope and price) under which Supplier shall provide such transition
services, and Supplier shall complete such transition services within the
applicable timeframes. Supplier shall perform such transition services as
Non-Chargeable Changes, to the extent applicable, otherwise Customer shall pay
for such transition services pursuant to the Change Control Procedures and the
issue escalation procedures set forth in Article 5 of Exhibit 9.
(2)In the event that Customer acquires an entity or business, Customer Party may
elect to have Supplier provide some or all of the Services to such acquired
entity or business in accordance with the then-existing terms and charging
methodologies for such Services. If transition services are required in order to
commence providing Services to the acquired entity or business, the Contracting
Parties shall negotiate in good faith the terms and conditions (including scope
and price) under which Supplier shall provide such transition services, and
Supplier shall complete such transition services within the applicable
timeframes. Supplier shall perform such transition services as Non-Chargeable
Changes, to the extent applicable, otherwise Customer shall pay for such
transition services pursuant to the Change Control Procedures and the issue
escalation procedures set forth in Article 5 of Exhibit 9.
29.06 Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the Contracting Parties with respect to the subject matter
hereof and represents the entire agreement between the Contracting Parties with
respect to that subject matter.
29.07 Export. Each Party shall comply with all export Laws, restrictions and
national security controls of the United States and all other applicable
international or foreign governments, agencies and authorities (the "Export
Controls"). Prior to either Party exporting any technology or material
(including data) or any other regulated item of Customer from the United States
(or any other country) to perform the Services, Customer Party shall promptly
(with cooperation and assistance from Supplier Party): (1) identify the Export
Controls applicable to such technology and materials, including any required
licenses, consents, authorizations or approvals; and (2) notify Supplier Party
of such Export Controls. The Party exporting such data shall then (a) endeavor
to obtain any such required licenses, consents, authorizations and approvals or,
if and as requested by the other Party, cooperate with and assist the other
Party in obtaining such licenses, consents, authorizations or approvals and
(b) provide any documents requested by the other Party to demonstrate compliance
with the Export Controls. In addition, Supplier shall not access any Customer
Data from a country embargoed by the United States, and Customer shall not
engage in any business from or to a country embargoed by the United States.
29.08 Good Faith and Fair Dealing. Except where explicitly stated otherwise
(e.g., use of "sole discretion"), the performance of all obligations and
exercise of all rights by each Party shall be governed by the principle of good
faith and fair dealing and by a commercially
         
        71

--------------------------------------------------------------------------------



reasonable standard. Neither Party shall unreasonably withhold any consents or
approvals to be given under this Agreement.
29.09 Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York
without giving effect to the principles of conflicts of law. This Agreement
shall not be governed by the U.N. Convention on Contracts for the International
Sale of Goods. Each Contracting Party consents to the exclusive jurisdiction of,
and service of process by, the United States District Court for the Southern
District of New York or the state courts of the State of New York, Borough of
Manhattan with respect to any legal action, suit or proceeding by a Contracting
Party arising out of this Agreement. Each Contracting Party waives its rights to
trial by jury.
29.10 Independent Contractor. Supplier is an independent contractor of Customer.
Officers, directors, employees, personnel, agents and contractors retained by or
on behalf of Supplier to perform Supplier's obligations under this Agreement
shall at all times be under Supplier's exclusive direction and control and shall
in no way be deemed to be an employee, agent or contractor of Customer.
29.11 Notices. All notices, consents, approvals, agreements, authorizations,
acceptances, rejections and waivers under this Agreement shall be in writing and
shall be deemed given when: (1) delivered by hand to the applicable Contracting
Party at the address specified; (2) received by that addressee at that address
by certified mail, return receipt requested, with postage fully prepaid; or
(3) for those items the Contracting Parties agree may be communicated via
e-mail, the person specified at the e-mail address specified has acknowledged or
confirmed receipt thereof. The Contracting Parties may change the address or
person for notification upon 10 days' notice to the other. The initial
notification information for each Contracting Party is:
For Supplier:
IBM Corporation
1 North Castle Drive
Armonk, New York 10504
Attention: VP – GTS, Financial Services


with a copy to:
IBM Corporation
1 North Castle Drive
Armonk, New York 10504
Attention: VP Assistant General Counsel, Global Technology Services


For Customer Party:
Broadridge Financial Solutions, Inc.
2 Gateway Center, 14th Floor
Newark, New Jersey 07102
         
        72

--------------------------------------------------------------------------------



Attention: President


with a copy to:
Broadridge Financial Solutions, Inc.
5 Dakota Drive, Suite 300
Lake Success, New York 11042
Attention: General Counsel


29.12 No Exclusive Agreement. Nothing in this Agreement shall be deemed to grant
to Supplier an exclusive right or privilege to provide the Services to Customer.
29.13 Non-Solicitation. During the Term and for 12 months thereafter, Supplier
shall not solicit or recruit any employee of Customer involved in Customer's
receipt of the Services. In this Section, "solicit" does not include general
advertising in newspapers, other periodicals or web postings which are not
targeted at the employees of Customer, including where an employee of Customer
responds to such general advertising.
29.14 Publicity. Neither Party shall, without the prior, proper and final
approval of the other Party in each instance: (1) use the name, trade name,
trademarks, service marks or logos of the other Party in any publicity releases,
news releases, press releases, product packaging, signage, stationary, print
literature, advertising or websites; or (2) represent (directly or indirectly)
that any product or service offered by Supplier, or any Service received by
Customer, has been approved or endorsed by Customer or Supplier, as applicable.
Notwithstanding the foregoing, each Party may use the other Party's name and a
factual description of the work performed for, or received from, the other Party
in its annual reports to stockholders, internal documents, and in other public
financial statements to the extent necessary for the applicable Party to comply
with generally accepted accounting principles and applicable Law.
29.15 Remedies Cumulative. No specific remedy under this Agreement shall limit a
Contracting Party's right to exercise all other remedies available to such
Contracting Party under Law, in equity or under this Agreement, and all such
remedies shall be cumulative.
29.16 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be contrary to Law or otherwise unenforceable, then
the remaining provisions of this Agreement shall remain in full force and
effect, except to the extent such remaining provisions are not capable of
substantial performance as a result of such holding.
29.17 Survival. Section 7.04(2), Section 10.02, Section 10.03, Section 10.04,
Section 11.01, Section 11.03, Section 11.04, Section 15.03, Article 18 (other
than Section 18.02), Article 19, Article 21, Article 22, Section 25.10,
Section 25.11, Section 25.12, Section 25.13, Section 25.14, Section 29.02,
Section 29.05, Section 29.13, Section 29.14, this Section and Section 29.18 and
any other provisions, Sections or Articles that by their nature should survive,
shall survive the termination (or expiration) of this Agreement.
         
        73

--------------------------------------------------------------------------------



29.18 Third Party Beneficiaries. This Agreement is for the sole benefit of the
Contracting Parties and their permitted assigns and each Contracting Party
intends that this Agreement shall not benefit, or create any right or cause of
action in or on behalf of, any person or entity other than the Contracting
Parties and their permitted assigns. No Customer Affiliate or Service Recipient
other than Customer Party may file a claim, bring a cause of action, or raise a
dispute under this Agreement; provided, however, that a Customer Affiliate or
Service Recipient may take any action available under Law or equity to enforce
this Agreement if such claim, action or dispute may be brought, filed, raised or
otherwise asserted only by such Customer Affiliate or Service Recipient. No
Supplier Affiliate other than Supplier Party may file a claim, bring a cause of
action, or raise a dispute under this Agreement; provided, however, that a
Supplier Affiliate may take any action available under Law or equity to enforce
this Agreement if such claim, action or dispute may be brought, filed, raised or
otherwise asserted only by such Supplier Affiliate.
29.19 Waiver. No delay or omission by either Contracting Party to exercise any
right or power it has under this Agreement shall impair or be construed as a
waiver of such right or power. A waiver by any Contracting Party of any breach
or obligation shall not be construed to be a waiver of any succeeding breach or
any other obligation.
29.20 Customer Competitors. On a quarterly basis the Parties shall review
Exhibit 21 to determine whether to modify the list of Customer Competitors set
forth therein. Any addition, deletion or other modification to Exhibit 21 shall
be as agreed by the Parties; provided, however, that Customer shall have the
right to add to Exhibit 21, without Supplier's agreement or approval, any entity
(which entity may include any Affiliate or business division of Supplier Party)
which (1) provides shareholder proxy services or (2) has 15 percent or more
market share (measured by share of gross revenues) in any of the Customer Lines
of Business.
29.21 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one single agreement between the Parties.
Electronically transmitted signatures shall have the full force and effect of an
original signature.
The remainder of this page intentionally left blank



         
        74

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the authorized representatives of the Contracting Parties
have executed this Agreement as of the Effective Date.



INTERNATIONAL BUSINESS MACHINES CORPORATIONBROADRIDGE FINANCIAL SOLUTIONS, INC
By: /s/Rodrigo Kede Lima
 By: /s/Timothy C. Gokey
Name: Rodrigo Kede LimaName: Timothy C. GokeyTitle: GM Global Tech.
ServicesTitle: President and CEO Date: 12/31/19Date: 12/31/2019



         

